Exhibit 10.1

Stock Purchase Agreement

dated as of January 15, 2014

by and among

Kapsch TrafficCom IVHS Inc.

as Purchaser

and

Powell Industries, Inc.,

as Seller



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1. DEFINITIONS      1   

SECTION 1.01

  DEFINITIONS      1   

SECTION 1.02

  RULES OF CONSTRUCTION      12    ARTICLE 2. PURCHASE AND SALE      13   

SECTION 2.01

  PURCHASE AND SALE OF THE SHARES      13   

SECTION 2.02

  PAYMENT OF PURCHASE PRICE      13   

SECTION 2.03

  CLOSING      13   

SECTION 2.04

  CLOSING DELIVERIES BY SELLER      14   

SECTION 2.05

  CLOSING DELIVERIES BY PURCHASER      15   

SECTION 2.06

  [INTENTIONALLY OMITTED]      16   

SECTION 2.07

  POST-CLOSING ADJUSTMENT TO PURCHASE PRICE      16    ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF SELLER      18   

SECTION 3.01

  ORGANIZATION AND AUTHORITY OF SELLER      18   

SECTION 3.02

  ORGANIZATION AND AUTHORITY OF THE COMPANY      18   

SECTION 3.03

  SUBSIDIARIES      18   

SECTION 3.04

  CAPITALIZATION; OFFICERS AND DIRECTORS      19   

SECTION 3.05

  DUE AUTHORIZATION      19   

SECTION 3.06

  GOVERNMENTAL CONSENTS AND APPROVALS      19   

SECTION 3.07

  NO CONFLICT      20   

SECTION 3.08

  FINANCIAL INFORMATION      20   

SECTION 3.09

  NO UNDISCLOSED LIABILITIES; EXISTING LOC/BONDS      21   

SECTION 3.10

  PERMITS      21   

SECTION 3.11

  INSURANCE      21   

SECTION 3.12

  LITIGATION      22   

SECTION 3.13

  COMPLIANCE WITH LAWS      22   

SECTION 3.14

  MATERIAL CONTRACTS      22   

SECTION 3.15

  INTELLECTUAL PROPERTY      24   

SECTION 3.16

  OWNED AND LEASED REAL PROPERTY      27   

SECTION 3.17

  ABSENCE OF CHANGES      28   

SECTION 3.18

  TAXES      29   

SECTION 3.19

  ENVIRONMENTAL MATTERS      31   

SECTION 3.20

  EMPLOYEE BENEFITS PLANS      32   

SECTION 3.21

  EMPLOYEE/LABOR MATTERS      34   

SECTION 3.22

  TANGIBLE PERSONAL PROPERTY      35   

SECTION 3.23

  NO BROKERS      36   

SECTION 3.24

  RELATED-PARTY TRANSACTIONS      36   

SECTION 3.25

  BANK ACCOUNTS; LOCKBOXES      36   

SECTION 3.26

  CUSTOMERS      37   

SECTION 3.27

  WARRANTIES      37   

SECTION 3.28

  IMPROPER PAYMENTS TO GOVERNMENT OFFICIALS; CLASSIFIED INFORMATION      37   

 

-i-



--------------------------------------------------------------------------------

ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF PURCHASER      38   

SECTION 4.01

  ORGANIZATION AND AUTHORITY OF PURCHASER      38   

SECTION 4.02

  NO CONFLICT      38   

SECTION 4.03

  GOVERNMENTAL CONSENTS AND APPROVALS      38   

SECTION 4.04

  ABSENCE OF LITIGATION      39   

SECTION 4.05

  FINANCIAL INFORMATION; AVAILABILITY OF FUNDS      39   

SECTION 4.06

  INVESTMENT INTENTION      39   

SECTION 4.07

  NO BROKERS      40    ARTICLE 5. COVENANTS AND ADDITIONAL AGREEMENTS      40
  

SECTION 5.01

  CONDUCT OF BUSINESS PRIOR TO THE CLOSING      40   

SECTION 5.02

  ACCESS TO INFORMATION; PRESERVATION OF RECORDS      42   

SECTION 5.03

  CONFIDENTIALITY      43   

SECTION 5.04

  REASONABLE BEST EFFORTS; REGULATORY AND OTHER AUTHORIZATIONS; CONSENTS      43
  

SECTION 5.05

  SELLER NON-COMPETITION AND NON-SOLICITATION; PURCHASER NON-SOLICITATION     
44   

SECTION 5.06

  FURTHER ACTION      46   

SECTION 5.07

  LEGAL PRIVILEGES      46   

SECTION 5.08

  REPLACEMENT OF EXISTING LOC/BONDS      46   

SECTION 5.09

  EMPLOYMENT MATTERS      47   

SECTION 5.10

  EXCLUSIVITY      49    ARTICLE 6. CONDITIONS TO CLOSING      49   

SECTION 6.01

  CONDITIONS TO OBLIGATIONS OF SELLER      49   

SECTION 6.02

  CONDITIONS TO OBLIGATIONS OF PURCHASER      50    ARTICLE 7. INDEMNIFICATION
     52   

SECTION 7.01

  SURVIVAL; REMEDIES FOR BREACH      52   

SECTION 7.02

  INDEMNIFICATION OF PURCHASER      53   

SECTION 7.03

  INDEMNIFICATION OF SELLER      54   

SECTION 7.04

  PROCEDURES FOR INDEMNIFICATION OTHER THAN THIRD-PARTY CLAIMS      54   

SECTION 7.05

  ADDITIONAL LIMITS ON RIGHTS TO INDEMNIFICATION      55   

SECTION 7.06

  PROCEDURES FOR THIRD-PARTY CLAIMS      57   

SECTION 7.07

  EFFECT OF INDEMNIFICATION      58   

SECTION 7.08

  PAYMENT MECHANICS      58   

SECTION 7.09

  MATERIALITY DISREGARDED FOR PURPOSES OF DETERMINATION OF LOSSES      58   

SECTION 7.10

  NON-RELIANCE OF PURCHASER      59   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE 8. TERMINATION AND WAIVER      59   

SECTION 8.01

  TERMINATION      59   

SECTION 8.02

  EFFECT OF TERMINATION      60    ARTICLE 9. TAXES      60   

SECTION 9.01

  PREPARATION OF TAX RETURNS; PAYMENT OF TAXES      60   

SECTION 9.02

  COMPUTATION OF TAX LIABILITIES      61   

SECTION 9.03

  TAX INDEMNITY      62   

SECTION 9.04

  COOPERATION WITH RESPECT TO TAX RETURNS      63   

SECTION 9.05

  TAX AUDITS AND CONTEST PROVISIONS      63   

SECTION 9.06

  TAX BASIS ELECTIONS      64   

SECTION 9.07

  DISPUTES      65    ARTICLE 10. GENERAL PROVISIONS      65   

SECTION 10.01

  EXPENSES      65   

SECTION 10.02

  NOTICES      66   

SECTION 10.03

  HEADINGS      67   

SECTION 10.04

  SEVERABILITY      67   

SECTION 10.05

  ENTIRE AGREEMENT      67   

SECTION 10.06

  ASSIGNMENT      67   

SECTION 10.07

  NO THIRD-PARTY BENEFICIARIES      68   

SECTION 10.08

  AMENDMENT      68   

SECTION 10.09

  WAIVER      68   

SECTION 10.10

  GOVERNING LAW      68   

SECTION 10.11

  CONFLICTS      68   

SECTION 10.12

  CONSENT TO JURISDICTION      68   

SECTION 10.13

  WAIVER OF JURY TRIAL      69   

SECTION 10.14

  PUBLIC ANNOUNCEMENTS      69   

SECTION 10.15

  COUNTERPARTS; EFFECTIVENESS      69   

 

-iii-



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of January 15, 2014,
is made by and among Kapsch TrafficCom IVHS Inc., a Delaware corporation
(“Purchaser”), and Powell Industries, Inc., a Delaware corporation (“Seller”).
Purchaser and Seller are sometimes referred to herein individually as a “Party”
and collectively as the “Parties.”

Background

Seller is the owner of all of the capital stock of Transdyn, Inc., a Delaware
corporation (the “Company”). The Company is engaged in the business of providing
professional services in the design, integration, and support of
high-availability control, security/surveillance, and communication systems (the
“Business”). Seller desires to sell One Thousand (1,000) shares of Common Stock
of the Company, which constitute all of the issued and outstanding capital stock
of the Company (collectively referred to as the “Shares”) to Purchaser, and
Purchaser desires to purchase the Shares from Seller, as a result of which sale
Purchaser will become the sole owner of the Shares, on the terms and conditions
set forth in this Agreement.

Agreement

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants hereinafter set forth, the Parties hereby agree as follows:

ARTICLE 1.

DEFINITIONS

Section 1.01 Definitions.

In this Agreement, the following terms shall have the following meanings:

“Acquisition Proposal” shall mean any proposal or offer made by any Person other
than Purchaser to acquire any part of the business or properties of the Company
or any capital stock of or equity interest in the Company, whether by merger,
consolidation, tender offer, exchange offer, sale of assets or similar
transactions.

“Action” means any judicial, administrative or arbitral action, suit, proceeding
(public or private), claim or governmental proceeding.

“Affiliate” means, with respect to any Person, (x) a director, officer or
stockholder of such Person or (y) any other Person directly or indirectly
controlling, controlled by, or under common control with such other Person. For
purposes of determining whether a Person is an Affiliate, the term “control” and
its correlative forms “controlled by” and “under common control with” shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of securities, contract or otherwise.



--------------------------------------------------------------------------------

“Agreement” shall have the meaning ascribed to such term in the first paragraph
hereof.

“Basket Amount” shall have the meaning ascribed to such term in Section 7.05(a)
hereof.

“Books and Records” shall have the meaning ascribed to such term in
Section 5.02(c) hereof.

“Business” shall have the meaning ascribed to such term in the Background
section of this Agreement.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York State are authorized or required by law to close.

“Cap” shall have the meaning ascribed to such term in Section 7.05(a).

“Closing” shall have the meaning ascribed to such term in Section 2.03 hereof.

“Closing Balance Sheet” means the unaudited balance sheet of the Company as of
the Closing as finally determined and binding upon the Parties as provided for
in Section 2.07 hereof.

“Closing Date” shall have the meaning ascribed to such term in Section 2.03
hereof.

“Closing Net Working Capital” means the Net Working Capital of the Company as of
the Closing as finally determined and binding upon the Parties as provided for
in Section 2.07 hereof.

“COBRA” means the Consolidated Budget Reconciliation Act of 1985, as amended,
together with the regulations promulgated thereunder.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” shall have the meaning ascribed to such term in the Background section
of this Agreement.

“Company VEBA” means a VEBA whose members include employees of the Company or
any ERISA Affiliate of the Company.

“Competitive Business” shall have the meaning ascribed to such term in
Section 5.05(a)(i) hereof.

 

-2-



--------------------------------------------------------------------------------

“Confidentiality Agreement” means the Confidentiality Agreement, dated July 24,
2013, between Seller and Kapsch TrafficCom Holding Corp.

“Continued Employees” shall have the meaning ascribed to such term in
Section 5.10(a) hereof.

“Contract” means any written or oral contract, agreement, mortgage, deed of
trust, bond, indenture, lease, license, note, franchise, certificate, option,
warrant, right, instrument or other commitment or obligation.

“Current Assets” means, on a particular date, without duplication, the aggregate
cash, accounts receivable, income taxes receivable, inventory and prepaid
expenses (excluding deferred tax assets) of the Company, in each case as
determined in accordance with GAAP.

“Current Liabilities” means, on a particular date, without duplication, the
aggregate current Liabilities, including without limitation trade accounts
payable, accrued payroll and benefits and any other accruals (including accrued
tax liabilities but excluding deferred tax liabilities of the Company), in each
case as determined in accordance with GAAP.

“Disclosure Supplement” shall have the meaning ascribed to such term in
Section 5.08(a) hereof.

“Dispute Notice” shall have the meaning ascribed to such term in Section 2.07(b)
hereof.

“Employee Plans” shall have the meaning ascribed to such term in Section 3.20(a)
hereof.

“Encumbrance” means any security interest, pledge, mortgage, lien, charge,
encumbrance, conditional sale agreement, retention agreement, easement, deed of
trust, hypothecation, conditional sale or restriction on transfer of title or
voting.

“Environmental Claim” means any claim, action, cause of action, investigation or
written notice by any Person or entity alleging potential liability (including,
without limitation, potential liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries, or penalties) arising out of, based on or resulting from:
(a) the presence or Release of any Hazardous Materials at any location, whether
or not owned or operated by the Company; or (b) circumstances forming the basis
of any violation of any Environmental Law.

“Environmental Law” means all federal, state, provincial, local and foreign laws
and regulations relating to pollution or protection of human health or the
environment, including without limitation, laws relating to Releases or
threatened Releases of Hazardous Materials or otherwise relating to the
manufacture, processing, distribution, use, treatment,

 

-3-



--------------------------------------------------------------------------------

storage, transport or handling of Hazardous Materials. Environmental Laws
include, but are not limited to the to the Comprehensive Environmental Response,
Compensation and Liability Act (CERCLA); the Resource Conservation and Recovery
Act (RCRA); the Toxic Substances Control Act (TSCA); the Clean Air Act (CAA);
the Federal Water Pollution Control Act (FWPCA); the Safe Drinking Water Act
(SDWA), the National Environmental Policy Act (NEPA), the Oil Pollution Act
(OPA), and the Occupational Safety and Health Act (OSHA), as these laws have
been amended and/or supplemented from time to time, and any analogous state,
provincial, local and foreign statutes, rules or ordinances and the regulations
promulgated pursuant thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” shall have the meaning ascribed to such term in
Section 3.20(c) hereof.

“Escrow Account” means that certain escrow account established pursuant to the
Escrow Agreement.

“Escrow Agreement” shall have the meaning ascribed to such term in
Section 2.04(f) hereof.

“Escrow Amount” means $1,600,000.

“Existing LOC/Bonds” means any letters of credit as well as any performance,
bid, maintenance and other bonds posted by Seller or its Affiliates in
connection with projects, jobs and other commercial obligations of the Company
outstanding as of the Closing and any written guarantees of obligations of the
Company by Seller or any of its Affiliates.

“Final Purchase Price” shall have the meaning ascribed to such term in
Section 2.07(f) hereof.

“Financial Statements” shall have the meaning ascribed to such term in
Section 3.08(a) hereof.

“Foreign Government Scheme or Arrangement” shall have the meaning ascribed to
such term in Section 3.20(h) hereof.

“Foreign Plan” shall have the meaning ascribed to such term in Section 3.20(h)
hereof.

“GAAP” means U.S. generally accepted accounting principles applied consistently
by the Company for past periods.

“Governmental Authority” means any government or governmental, administrative or
regulatory body thereof, whether federal, state, provincial, local or foreign,
any agency or instrumentality thereof and any court, tribunal or judicial or
arbitral body thereof.

 

-4-



--------------------------------------------------------------------------------

“Governmental Order” means any order, writ, judgment, stipulation,
determination, or award made, issued, or entered into by or with any
Governmental Authority.

“Hazardous Materials” means all substances listed, defined, designated, or
classified as a Hazardous Substance pursuant to Section 101 of CERCLA, and the
National Oil and Hazardous Substances Pollution Contingency Plan, 40 C.F.R.
Part 300, and any other hazardous waste, pollutant, contaminant, extremely
hazardous substance, toxic material, oils, or other petroleum hydrocarbon
constituents defined as such by, or regulated as such under, any Environmental
Law.

“Indebtedness” means without duplication (a) all indebtedness for borrowed
money, whether direct or indirect; (b) all liabilities secured by any mortgage,
pledge, security interest, lien, charge or other encumbrance existing on
property owned or acquired and subject thereto; (c) all guarantees, endorsements
and other contingent obligations in respect of Indebtedness of others; (d) the
deferred portion or installments of purchase price, and any amounts reserved for
the payment of a contingent purchase price, in connection with the acquisition
of any business; (e) obligations to reimburse issuers of any letters of credit
or of bid, performance, maintenance and other bonds; (f) any obligation
evidenced by bonds, debentures, notes or similar instruments; and
(g) capitalized lease obligations; provided that Indebtedness shall not include
(w) any item that would constitute Indebtedness solely between the Company and
Seller, (x) operating leases, or (y) accounts payable, accrued expenses, and
other liabilities to the extent and in the amounts reflected on the final
Closing Balance Sheet used to determine final Closing Net Working Capital
pursuant to Section 2.07.

“Indebtedness Amount” means the aggregate amount of any Indebtedness that is
either (x) an obligation of the Company or (y) secured by any Encumbrance on any
of the Shares or (other than a Permitted Encumbrance) on any assets of the
Company, but excluding (a) the Existing LOC/Bonds, (b) all outstanding
commitments by Seller or its Affiliates to cause additional letters of credit or
bonds to be issued on behalf of or for the benefit of the Company pursuant to
contract bids or proposals outstanding, and (c) obligations in respect of
capitalized leases disclosed on Schedule 3.14(a) as Material Contracts, if any.

“Indemnified Party” shall have the meaning ascribed to such term in
Section 7.04(a) hereof.

“Indemnifying Party” shall have the meaning ascribed to such term in
Section 7.04(a) hereof.

“Independent Accounting Firm” shall have the meaning ascribed to such term in
Section 2.07(c) hereof.

 

-5-



--------------------------------------------------------------------------------

“Intellectual Property” means all domestic and international intellectual
property, including (i) all trademarks, service marks, brand names,
certification marks, collective marks, domain names, logos, symbols, trade
dress, assumed names, fictitious names, trade names, and other indicia of
origin, all applications and registrations for the foregoing, including all
renewals of same, and all goodwill associated therewith and symbolized thereby
(collectively, “Trademarks”); (ii) all inventions, improvements, and discoveries
(or similar industrial property rights), whether patentable or not, and all
patents, registrations, invention disclosures and applications therefor,
including divisions, continuations, continuations-in-part, renewals, extensions
and reissues and all rights corresponding thereto throughout the world
(collectively, “Patents”); (iii) all trade secrets, confidential information
(whether or not rising to the level of a protectable trade secret) and know-how,
whether or not such information has been reduced to writing or other tangible
form, including processes, schematics, business methods, formulae, drawings,
prototypes, models, designs, customer lists, supplier lists and including all
documents and things embodying, incorporating, or referring in any way to the
foregoing (collectively, “Trade Secrets”); (iv) all published and unpublished
works of authorship in any media, whether copyrightable or not (including
without limitation databases and other compilations of information), including
mask works (as defined in 17 U.S.C. §901) and computer software, source code,
object code, firmware, web sites, and other works of authorship, including
copyrights therein and thereto, registrations and applications therefor, and all
renewals, extensions, restorations and reversions thereof and all rights
corresponding thereto throughout the world (collectively, “Copyrights”); (v) any
other intellectual property or proprietary rights; (vi) all licenses to any of
the foregoing; and (vii) all rights to sue for past, present and future
infringements of (and in the case of Trademarks dilution of or injury to the
goodwill associated with) the foregoing Trademarks, Patents, Trade Secrets and
Copyrights and other intellectual property or proprietary rights and all
proceeds of the foregoing, including without limitation, licenses, royalties,
income, payments, claims, damages, and proceeds of suit.

“IFRS” shall have the meaning ascribed to such term in Section 4.05(a) hereof.

“IP Contracts” means all Contracts relating to Intellectual Property, including
Contracts granting the Company and its Affiliates rights to use the Intellectual
Property of other Persons, license agreements, non-assertion agreements, royalty
agreements, settlement agreements, agreements granting rights to use
Intellectual Property, Trademark coexistence agreements, and Trademark consent
agreements

“IT Assets” means computers, computer software, communications systems,
hardware, databases and data, firmware, middleware, servers, workstations,
screens, terminals, peripherals, routers, hubs, switches, data communications
lines, cabling and other electronic equipment, all other information technology
equipment used by, leased, or licensed to the Company or its Subsidiaries and
services relating to any of the foregoing, and all associated documentation of
the Company and its Subsidiaries.

 

-6-



--------------------------------------------------------------------------------

“IT Contracts” shall have the meaning ascribed to such term in Section 3.15(f)
hereof.

“knowledge”, “known by” or “known” (and any similar phrase) means that an
individual will be deemed to have "knowledge" of a particular fact or other
matter if: (a) such individual is actually aware of such fact or other matter;
or (b) a prudent individual would be expected to discover or otherwise become
aware of such fact or other matter in the course of conducting a reasonably
comprehensive investigation within the scope of his or her respective job
duties, if applicable, concerning the existence of such fact or other matter.
For purposes of this Agreement, Seller will be deemed to have "knowledge" of a
particular fact or other matter only if Don R. Madison or Mark Thompson has
knowledge of such fact or other matter or would reasonably be expected to have
knowledge of such fact or other matter following due inquiry of the Management
Team. For purposes of this Agreement, Purchaser will be deemed to have
“knowledge” of a particular fact or other matter if any of Gerhard Plaschka or
Christopher Murray has knowledge of such fact or other matter.

“Law” means any statute, law, ordinance, regulation, rule, guideline, code or
other requirement of any Governmental Authority in effect on or prior to the
Closing Date, including but not limited to any Environmental Law.

“Leased Real Property” shall have the meaning ascribed to such term in
Section 3.16(b) hereof.

“Liability” means any Indebtedness, loss, damage, adverse claim, fine, penalty,
liability or obligation of any kind, whether direct or indirect, known or
unknown, asserted or unasserted, accrued or unaccrued, absolute, contingent,
matured or unmatured, liquidated or unliquidated, disputed or undisputed, due or
to become due and whether in contract, tort, strict liability or otherwise.

“Losses” shall mean damages, liabilities, losses, costs or expenses including
reasonable attorneys’ fees; provided, however, that "Losses" shall not include
special, incidental, exemplary, indirect or consequential damages (except to the
extent that a Purchaser Indemnified Party or a Seller Indemnified Party, as the
case may be, is obligated to make a payment to a third party for any amount
based on the foregoing categories). Without limitation of the foregoing, for the
purpose of clarity it is hereby confirmed that Losses may include expenses for
Taxes.

“Management Team” means each of Mark Thompson, Don R. Madison, Samuel “Tracy”
Bumpers, Tony Pable, Ronald P. Vendetti and S. Brent Karickhoff.

“Material Adverse Effect” means a change, event or circumstance, the effect of
which is or would reasonably be anticipated to be both material and adverse to
the assets, liabilities, business, results of operations or financial condition
of the Company, either individually or taken as a whole; provided, however, that
Material Adverse Effect shall not include any change, event or circumstance
resulting from, relating to or arising out of: (a) changes in Law or in GAAP or
interpretations thereof; (b) the execution or (subject to

 

-7-



--------------------------------------------------------------------------------

Section 10.14) the announcement of, or the taking of any action contemplated by,
this Agreement and the other agreements contemplated hereby, including by reason
of the identity of Purchaser or any communication by Purchaser regarding the
plans or intentions of Purchaser with respect to the conduct of the Business and
including the resignation or termination of any employee; (c) the taking of any
action by Seller or the Company specifically contemplated and permitted by the
terms of this Agreement; (d) any occurrence, condition, change, event or effect
to the extent resulting from or relating to changes in general economic,
business or financial market conditions: (e) any occurrence, condition, change,
event or effect that affects the industry in which the Business operates
generally (including changes in general market prices and regulatory changes
affecting such industry generally), in each case to the extent that the Company
is not affected in a disproportionate manner to other competitors in its
industry; and (f) acts of war, sabotage or terrorism, military actions or the
escalation thereof.

“Material Contracts” shall have the meaning ascribed to such term in
Section 3.14(a) hereof.

“Material Customers” shall have the meaning ascribed to such term in
Section 3.26(a) hereof.

“Material Intellectual Property” shall have the meaning ascribed to such term in
Section 3.15(a) hereof.

“Most Recent Balance Sheet” means the unaudited balance sheet of the Company,
dated as of November 30, 2013.

“Negotiation Period” shall have the meaning ascribed to such term in
Section 7.04(b) hereof.

“Net Working Capital” means, as of a particular date, (i) the Current Assets of
the Company minus (ii) the sum (without duplication) of (A) the Current
Liabilities of the Company plus (B) Indebtedness of the Company (other than
(1) Indebtedness which is included in the Indebtedness Amount to the extent paid
in connection with the Closing pursuant to Section 2.02, (2) Existing LOC/Bonds,
and (3) capitalized lease obligations of the Company disclosed in Schedule
3.14(a) as Material Contracts, if any), plus (C) all other amounts (i.e.,
amounts in addition to Indebtedness) included in the Transaction Payment Amount.

“Net Working Capital Calculation” shall have the meaning ascribed to such term
in Section 2.07(a)(ii).

“Objection Period” shall have the meaning ascribed to such term in
Section 2.07(b) hereof.

“OHS Legislation” shall have the meaning ascribed to such term in
Section 3.21(f) hereof.

 

-8-



--------------------------------------------------------------------------------

“Parties” shall have the meaning ascribed to such term in the first paragraph of
this Agreement.

“PBGC” shall have the meaning ascribed to such term in Section 3.20(c) hereof.

“Permit” means all approvals, licenses, permits, authorizations and certificates
issued by any Governmental Authority to the Company.

“Permitted Encumbrances” means each of the following: (a) Encumbrances incurred
or deposits made in the ordinary course of business in connection with workers'
compensation, unemployment insurance and other types of social security or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government Contracts, performance and return of money bonds
and similar obligations; (b) mechanics’, carriers’, workers’, repairers’,
materialmen’s, warehousemen’s, landlords’ and other similar Encumbrances which
(1) arise due to statutory provisions, (2) arise in the ordinary course of
business and (3) relate to charges that are not overdue, delinquent or disputed;
(c) requirements and restrictions of zoning, building and other Laws, rules and
regulations which do not arise as a result of a violation of Law; (d) any
Encumbrance for Taxes not yet due or delinquent or being contested in good faith
by appropriate proceedings; (e) covenants, conditions, restrictions, easements
and other similar non-monetary matters affecting the Leased Real Property and
which do not materially impair the occupancy, operations or use of the Leased
Real Property for the purposes for which it is currently being used or proposed
to be used in connection with the Business; (f) zoning, planning, and other
similar limitations and restrictions and all rights of any Governmental
Authority to regulate real property; and (g) liens arising under conditional
equipment leases with third parties entered into in the ordinary course of
business, which equipment leases are scheduled on Schedule 3.22.

“Person” means any individual, corporation, general partnership, limited
partnership, limited liability company, limited liability partnership,
association, trust or any other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.

“Personal Property Leases” shall have the meaning ascribed to such term in
Section 3.22(a) hereof.

“Pre-Closing Period” shall have the meaning ascribed to such term in
Section 9.03(a)(i) hereof.

“Proposed Closing Balance Sheet” means an unaudited balance sheet of the Company
dated as of the Closing and prepared in accordance with GAAP and the sample
balance sheet attached hereto as Schedule 2.07(a).

“Purchase Price” shall mean the sum of Sixteen Million U.S. Dollars
($16,000,000).

 

-9-



--------------------------------------------------------------------------------

“Purchaser” shall have the meaning ascribed to such term in the first paragraph
of this Agreement.

“Purchaser Financial Statements” shall have the meaning ascribed to such term in
Section 4.05(a) hereof.

“Purchaser Indemnified Party” shall have the meaning ascribed to such term in
Section 7.02(a) hereof.

“Related Party Agreements” shall have the meaning ascribed to such term in
Section 3.24 hereof.

“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration of any
Hazardous Material into the environment (including, without limitation, ambient
air, surface water, groundwater and surface or subsurface strata) or into or out
of any property.

“Representatives” means, with respect to a Party, the legal counsel,
accountants, financial advisors, investment bankers, consultants and the other
authorized agents and representatives of such Party.

“Scheduled Intellectual Property” shall have the meaning ascribed to such term
in Section 3.15(a) hereof.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” shall have the meaning ascribed to such term in the first paragraph of
this Agreement.

“Seller Indemnified Party” shall have the meaning ascribed to such term in
Section 7.03(a) hereof.

“Shares” shall have the meaning ascribed to such term in the Background section
of this Agreement.

“Software and Trademark License Agreement” shall have the meaning ascribed to
such term in Section 2.04(d) hereof.

“Straddle Period” shall have the meaning ascribed to such term in
Section 9.01(c) hereof.

“Straddle Period Statement” shall have the meaning ascribed to such term in
Section 9.01(c) hereof.

 

-10-



--------------------------------------------------------------------------------

“Survival Period” shall have the meaning ascribed to such term in
Section 7.01(a) hereof.

“Target Net Working Capital” means One Million U.S. Dollars ($1,000,000).

“Tax” or “Taxes” means all federal, state, provincial, local or foreign taxes,
charges, fees, levies or other assessment of any Governmental Authority,
including without limitation, all net income, gross income, gross receipts,
value added, VAT, activity, capital, capital stock, inventory, sales, harmonized
sales, goods and services, use, ad valorem, transfer, franchise, profits,
license, withholding, payroll, employment, pension plan premiums, excise,
estimated, severance, stamp, occupation, property, escheat or other taxes,
customs, duties, fees, assessments or charges of any kind whatsoever, together
with any interest and any penalties, fines, additions to tax or additional
amounts imposed by any Governmental Authority, or with respect to any Tax
Return, including any such amounts arising as the result of contract, a
successor, or being a member of a combined, affiliated, unitary, or consolidated
group with any other Person.

“Tax Authority” means a federal, state, provincial, local or foreign
Governmental Authority having jurisdiction over the assessment, determination,
collection or imposition of any Tax, as the context requires.

“Tax Contest” shall have the meaning ascribed to such term in Section 9.05(b)
hereof.

“Tax Returns” means all returns, declarations, documents, elections, forms,
filings, reports, estimates and statements regarding Taxes, required to be filed
with any Tax Authority.

“Third-Party Acquisition” shall have the meaning ascribed to such term in
Section 5.11 hereof.

“Third-Party Claim” shall have the meaning ascribed to such term in
Section 7.04(a) hereof.

“Transaction Payment Amount” means obligations with respect to incentive
compensation (including, without limitation, transaction and stay bonuses, to
the extent applicable), and severance payments accruing prior to Closing or as a
result of Closing (whether payable at Closing or thereafter) that will be the
contractual obligation of the Company following the Closing.

“Transfer Taxes” shall have the meaning ascribed to such term in Section 10.01
hereof.

“Transition Services Agreement” shall have the meaning ascribed to such term in
Section 2.04(b) hereof.

 

-11-



--------------------------------------------------------------------------------

“Treasury Regulation” means the regulations promulgated under the Code by the
U.S. Department of the Treasury.

“VEBA” means a voluntary employees' beneficiary association under Code section
501(c)(9).

“WARN Act” means the United States Worker Adjustment and Retraining Notification
Act and the rules and regulations promulgated thereunder.

“Welfare Benefits” shall have the meaning ascribed to such term in
Section 5.11(e) hereof.

Section 1.02 Rules of Construction.

(a) As used in this Agreement, unless the context would require otherwise:

(i) references to the plural include the singular, and references to the
singular include the plural;

(ii) references to any gender include the other gender;

(iii) the words “include”, “includes” and “including” do not limit the preceding
terms or words and shall be deemed to be followed by the words “without
limitation’;

(iv) the term “or” has the inclusive meaning represented by the phrase “and/or”;

(v) the terms “hereof”, “herein”, “hereunder”, “hereto” and similar terms in
this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement;

(vi) the terms “day” and “days” mean and refer to calendar day(s);

(vii) the terms “year” and “years” mean and refer to calendar year(s);

(viii) the term “dollars” shall mean United States dollars unless otherwise
specified;

(b) Unless otherwise set forth herein, references in this Agreement to: (i) any
document, instrument or agreement (including this Agreement) includes and
incorporates all exhibits, schedules and other attachments thereto; and (ii) a
particular Law means such Law as in effect (including any amendments,
modifications or supplements thereto) on the date hereof.

(c) All Article, Section, Exhibit and Schedule references herein are to
Articles, Sections, Exhibits and Schedules of this Agreement, unless otherwise
specified.

 

-12-



--------------------------------------------------------------------------------

(d) This Agreement was prepared jointly by the Parties and no rules that it be
construed against the drafter will have any application in its construction or
interpretation.

ARTICLE 2.

PURCHASE AND SALE

Section 2.01 Purchase and Sale of the Shares.

Subject to the terms and conditions of this Agreement, at the Closing, Seller
shall sell, assign, transfer, convey and deliver the Shares to Purchaser, and
Purchaser shall purchase, acquire and accept the Shares from Seller; provided,
that Purchaser may, at its election, designate one or more of its Affiliates to
purchase, acquire and accept all or any portion of the Shares. Such election, if
any, shall be made in writing delivered by Purchaser to Seller not less than
three (3) days prior to the Closing and shall not change or relieve Purchaser of
any of its obligations and responsibilities hereunder.

Section 2.02 Payment of Purchase Price.

In consideration for the sale of the Shares pursuant to this Agreement, at the
Closing, Purchaser shall pay (x) the Purchase Price minus the sum of (i) the
Escrow Amount and (ii) the Indebtedness Amount, to Seller by wire transfer of
immediately available funds to an account or accounts specified by Seller in
writing, (y) any amounts necessary to pay off Indebtedness of Seller or the
Company existing at Closing, to the extent such amounts are included in the
Indebtedness Amount, directly to the parties to whom such debt is owed and
(z) the Escrow Amount directly to the Escrow Account. Following the Closing, the
Purchase Price will be subject to adjustment pursuant to Section 2.07 below.

Section 2.03 Closing.

Subject to the terms and conditions of this Agreement, the sale and purchase of
the Shares shall take place and become effective at a closing (the “Closing” and
the date on which the Closing occurs, the “Closing Date”) to be held at the
offices of Winstead PC, located at 1100 JPMorgan Chase Tower, 600 Travis Street,
Houston Texas 77002 (or such other location as may be mutually agreed upon by
the Parties), at 2:00 p.m. local time (or such other time as may be mutually
agreed by the Parties) immediately following execution by the Parties of this
Agreement on the date hereof. Except to the extent expressly set forth in this
Agreement to the contrary, and notwithstanding the actual occurrence of the
Closing at any particular time on the Closing Date, the Closing shall be deemed
to occur and be effective as of 11:59 p.m. (Central Standard Time) on the
Closing Date. At the option of the Parties, documents to be delivered at the
Closing may be delivered to the Purchaser’s and Seller’s counsel by facsimile
transmission or other generally accepted electronic means of delivery on the
Closing Date, and the original documents shall be delivered to the Purchaser’s
and Seller’s counsel on the first Business Day following the Closing Date.

 

-13-



--------------------------------------------------------------------------------

Section 2.04 Closing Deliveries by Seller.

At the Closing, subject to satisfaction or waiver of each of the conditions to
the obligations of Seller set forth in Section 6.01 of this Agreement, Seller
shall deliver or cause to be delivered to Purchaser (or its designated
Affiliate(s)) the following:

(a) certificates representing all the issued and outstanding capital stock of
the Company duly endorsed in blank or accompanied by duly executed stock
transfer powers;

(b) a duly executed Transition Services Agreement in substantially the form
attached hereto as Exhibit A (“Transition Services Agreement”);

(c) a duly executed Software and Trademark License Agreement in substantially
the form attached hereto as Exhibit B (“Software and Trademark License
Agreement”);

(d) a duly executed release in substantially the form attached hereto as
Exhibit C;

(e) a duly executed Escrow Agreement in substantially the form attached hereto
as Exhibit D (“Escrow Agreement”), signed by each of Seller and the escrow
agent;

(f) the minute books of the Company;

(g) duly executed letters of resignation, effective as of the Closing, from each
of the officers and directors of the Company other than those officers and
directors listed on Schedule 2.04(g) (each in form and substance satisfactory to
Purchaser in its reasonable discretion);

(h) a duly executed IRS Form W-9 with its U.S. tax identification number and a
duly executed certificate in the form set forth in Treasury Regulation
Section 1.1445-2(b);

(i) the certificate referred to in Section 6.02(a) (in form and substance
satisfactory to Purchaser in its reasonable discretion);

(j) duly executed IRS Form 8023 for the Company with respect to the making of
the election under Code section 338(h)(10) described in Section 9.06 below;

(k) an update of Schedule 1.01(b) describing then-current Existing LOC/Bonds,
together with applicable amounts outstanding; and

(l) all other documents required to be delivered by Seller on or prior to the
Closing Date pursuant to this Agreement not previously delivered by Seller, and
such other instruments and documents as may be required to consummate the
transactions contemplated herein.

 

-14-



--------------------------------------------------------------------------------

Section 2.05 Closing Deliveries by Purchaser.

(a) At the Closing, subject to satisfaction or waiver of each of the conditions
to the obligations of Purchaser set forth in Section 6.02 of this Agreement,
Purchaser shall deliver or cause to be delivered to Seller the following:

(i) the portion of the Purchase Price required to be delivered by Purchaser at
Closing under Section 2.02 (excluding the Escrow Amount and the Indebtedness
Amount), by wire transfer of immediately available funds to an account or
accounts specified by Seller in writing;

(ii) a duly executed Transition Services Agreement;

(iii) a duly executed Software and Trademark License Agreement;

(iv) a duly executed release in substantially the form attached hereto as
Exhibit C

(v) a duly executed Escrow Agreement, signed by each of Purchaser and the escrow
agent;

(vi) the certificate referred to in Section 6.01(a) (in form and substance
satisfactory to Seller in its reasonable discretion); and

(vii) all other documents required to be delivered by Seller on or prior to the
Closing Date pursuant to this Agreement not previously delivered by Seller, and
such other instruments and documents as may be required to consummate the
transactions contemplated herein.

(b) At the Closing, subject to satisfaction or waiver of each of the conditions
to the obligations of Purchaser set forth in Section 6.02 of this Agreement,
Purchaser shall deliver or cause to be delivered to the Escrow Agent the portion
of the Escrow Amount required to be delivered by Purchaser at Closing under
Section 2.02, by wire transfer of immediately available funds in accordance with
the Escrow Agreement.

(c) At the Closing, subject to satisfaction or waiver of each of the conditions
to the obligations of Purchaser set forth in Section 6.02 of this Agreement,
Purchaser shall deliver or cause to be delivered the portion of the Indebtedness
Amount required to be delivered by Purchaser at Closing under Section 2.02, by
certified or official bank check or by wire transfer of immediately available
funds to an account or accounts specified by the parties to whom such debt is
owed.

 

-15-



--------------------------------------------------------------------------------

Section 2.06 [Intentionally Omitted]

Section 2.07 Post-Closing Adjustment to Purchase Price.

The Purchase Price shall be subject to adjustment after the Closing as follows:

(a) No later than the end of the 60-day period beginning on the first day
following the Closing Date, Purchaser shall cause the Company to prepare and
deliver to Seller:

(i) the Proposed Closing Balance Sheet; and

(ii) a reasonably detailed calculation by Purchaser of the Net Working Capital
as of the Closing (the “Net Working Capital Calculation”), prepared based on the
Proposed Closing Balance Sheet.

For illustration purposes, a sample Closing Balance Sheet and calculation of Net
Working Capital, based upon the Most Recent Balance Sheet, are attached hereto
as Schedule 2.07(a).

(b) The Proposed Closing Balance Sheet and the Net Working Capital as stated in
the Net Working Capital Calculation shall be deemed to be final, binding and
conclusive on the Parties (at which time the Proposed Closing Balance Sheet
shall be deemed to constitute the Closing Balance Sheet and the Net Working
Capital reflected in the Net Working Capital Calculation shall be deemed to be
the Closing Net Working Capital) upon the earliest of: (i) in the event that
Seller does not dispute the amounts reflected on the Proposed Closing Balance
Sheet or the calculation of the Net Working Capital Calculation, by delivering
written notice (a “Dispute Notice”) of any such objection to Purchaser before
the end of the 15-day period beginning on the first day following the date on
which the Proposed Closing Balance Sheet is delivered by Purchaser to Seller
(such period being hereinafter the “Objection Period”), the first day following
the expiration of such Objection Period; and (ii) in the event that Seller
delivers a Dispute Notice to Purchaser within the Objection Period, the date on
which all disputes between Purchaser and Seller concerning the amount of the Net
Working Capital as of the Closing have been resolved in writing, whether by
agreement of Purchaser and Seller or by the Independent Accounting Firm as
provided for by Section 2.07(c) hereof.

(c) During the Objection Period, Purchaser shall provide Seller with access to
all of the documents, schedules, memoranda, books and records used by Purchaser
or its Representatives in preparing the Proposed Closing Balance Sheet and the
Net Working Capital Calculation and any other information of the Company
specifically related to the Proposed Closing Balance Sheet or the calculation of
the Net Working Capital which Seller may reasonably request and Purchaser shall,
and shall cause its Representatives to, cooperate reasonably with Seller in
connection therewith. Seller shall have the right to dispute the amounts
reflected on the Proposed Closing Balance Sheet or the calculation of the Net
Working Capital Calculation, by delivering a Dispute Notice to Purchaser before
the expiration of the Objection Period. In the event of such a dispute,
Purchaser and Seller shall

 

-16-



--------------------------------------------------------------------------------

attempt in good faith to reconcile their dispute, and, any written resolution by
them as to any disputed items shall be final, binding and conclusive on
Purchaser and Seller. If Purchaser and Seller are unable to reach a resolution
of their differences within fifteen (15) days following the date Seller delivers
the Dispute Notice to Purchaser, then either Purchaser or Seller may thereafter
submit any remaining disputed items to an independent accounting firm of
national reputation mutually approved by Purchaser and Seller (the “Independent
Accounting Firm”). In such event, the Independent Accounting Firm shall consider
only those items and amounts as to which Purchaser and Seller have disagreed
within the time periods and on the terms specified above. The Independent
Accounting Firm may rely only upon GAAP and other information submitted to it by
Purchaser and Seller. The Independent Accounting Firm shall be instructed to use
reasonable best efforts to deliver to Purchaser and Seller a written decision
setting forth the resolution of each disputed matter within thirty (30) days of
submission of the Proposed Closing Balance Sheet and Net Working Capital
Calculation to it and, in any case, as promptly as practicable after such
submission. In the absence of fraud or manifest error, the decision by the
Independent Accounting Firm of such disputed matters shall be conclusive and
binding upon Purchaser and Seller and may be entered and enforced in any court
having jurisdiction. Purchaser and Seller agree that the procedures set forth in
this Section 2.07 for resolving disputes with respect to the Proposed Closing
Balance Sheet and the calculation of Net Working Capital as of the Closing shall
be the sole and exclusive method for resolving any such disputes; provided that
this provision shall not prohibit any Party from instituting litigation to
enforce any decision by the Independent Accounting Firm made pursuant to the
terms of this Agreement in any court of competent jurisdiction. Any fees and
disbursements of the Independent Accounting Firm shall be borne (i) by Seller in
the proportion that the aggregate dollar amount of the disputed items that are
successfully disputed by Purchaser (as finally determined by the Independent
Accounting Firm or as otherwise mutually agreed) bears to the aggregate dollar
amount of all disputed items and (ii) by Purchaser in the proportion that the
aggregate dollar amount of the disputed items that are unsuccessfully disputed
by Purchaser (as finally determined by the Independent Accounting Firm or as
otherwise mutually agreed) bears to the aggregate amount of all disputed items.
(For example, if the Parties dispute $1,000,000 of proposed adjustment to be
paid by Seller, and the Independent Accounting Firm determines that such
adjustment should be $400,000, and the fees and disbursements of the Independent
Accounting Firm in connection with the dispute are $100,000, then Seller shall
pay $40,000 (40%) and Purchaser shall pay $60,000 (60%) of such amount). If
Seller delivers a Dispute Notice to Purchaser before the expiration of the
Objection Period, the Proposed Closing Balance Sheet and Closing Net Working
Capital, as adjusted to reflect the resolution of the dispute between Purchaser
and Seller (whether such resolution arises as a result of an agreement between
Purchaser and Seller or a determination of the Independent Accounting Firm)
shall be deemed to be the Closing Balance Sheet and Closing Net Working Capital
and shall be conclusive and binding on Seller and Purchaser.

(d) In the event that the Closing Net Working Capital as finally determined
pursuant to this Section 2.07 is less than the Target Net Working Capital,
within ten (10) Business Days after the Closing Net Working Capital is deemed to
be final, binding and conclusive on the Parties, Seller shall pay to Purchaser
the amount of any such difference.

 

-17-



--------------------------------------------------------------------------------

The amount, if any, which is payable by Seller to Purchaser pursuant to the
preceding sentence shall be paid in immediately available funds by certified or
official bank check or by wire transfer to an account specified by Purchaser in
writing.

(e) In the event that the Closing Net Working Capital as finally determined
pursuant to this Section 2.07 is greater than the Target Net Working Capital,
within ten (10) Business Days after the Closing Net Working Capital is deemed to
be final, binding and conclusive on the Parties, Purchaser shall pay to Seller
the amount of any such excess. The amount, if any, which is payable by Purchaser
to Seller by the preceding sentence shall be paid in immediately available funds
by certified or official bank check or by wire transfer to an account specified
in writing by Seller.

(f) The Purchase Price, increased or decreased as provided for in this
Section 2.07 is referred to for purposes of this Agreement as the “Final
Purchase Price”.

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller makes the following representations and warranties as of the date hereof:

Section 3.01 Organization and Authority of Seller.

Seller is a corporation, duly organized and validly existing under the Laws of
the State of Delaware.

Seller has all necessary corporate power and authority to own, operate and lease
its properties and assets and to carry on its business.

Section 3.02 Organization and Authority of the Company.

The Company is duly organized and validly existing under the Laws of the State
of Delaware, and has all necessary corporate power and authority to own, operate
or lease all the properties and assets now owned, operated or leased by it and
to carry on its business as it has been and is now being conducted. The Company
is duly licensed or qualified to do business and is in good standing in each
jurisdiction in which its properties owned or leased are located, and where the
operation of its business makes such licensing or qualification necessary or
desirable, except for those jurisdictions in which the failure to be so
qualified would not individually or in the aggregate have a Material Adverse
Effect. Each jurisdiction in which the Company is duly licensed or qualified to
do business is set forth on Schedule 3.02.

Section 3.03 Subsidiaries.

The Company does not own any capital stock or any equity interest in any Person.

 

-18-



--------------------------------------------------------------------------------

Section 3.04 Capitalization; Officers and Directors.

(a) The Shares owned by Seller constitute all of the issued and outstanding
capital stock of the Company. All of the Shares were duly authorized for
issuance and are validly issued, fully paid and non-assessable. None of the
Shares were issued in violation of the Securities Act or any other Laws.

(b) The Shares are owned by Seller, free and clear of all Encumbrances other
than Encumbrances scheduled on Schedule 3.04(b), which Encumbrances will be
released at or prior to the Closing. At the time of transfer of the Shares to
Purchaser at the Closing in accordance with this Agreement, Purchaser will
acquire good title to the Shares, free and clear of all Encumbrances other than
Encumbrances created by Purchaser in connection with the Closing.

(c) There is no existing option, warrant, call, right, commitment or other
agreement of any character to which the Company is a party or which is binding
on the Company requiring, and there are no securities of the Company outstanding
which upon conversion or exchange would require, the issuance, sale or transfer
of any additional shares of capital stock or other equity securities or other
securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase shares of capital stock or other equity securities of
the Company. Seller is not a party to any voting trust, proxy, or other
agreement or understanding with respect to the voting of any Shares.

(d) Schedule 3.04(d) sets forth, as of the date hereof, a list and the identity
of all of the officers and directors of the Company.

Section 3.05 Due Authorization.

The execution and delivery of this Agreement and any other documents or
instruments required to be executed and/or delivered pursuant to the terms of
this Agreement by Seller, the performance by Seller of its obligations hereunder
and thereunder, and the consummation by it of the transactions contemplated
hereby and, as applicable, thereby are within Seller’s powers and have been duly
authorized by all requisite corporate action on the part of Seller. This
Agreement has been duly and validly executed and delivered by Seller and,
assuming due authorization, execution and delivery by the Purchaser, this
Agreement constitutes a legal, valid and binding obligation of Seller
enforceable against it in accordance with its terms, subject to applicable Law,
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law).

Section 3.06 Governmental Consents and Approvals.

Except: (a) for the receipt of approvals of Governmental Authorities as
described in Schedule 3.06 attached hereto; and (b) for matters solely relating
to Purchaser or its Affiliates, the execution, delivery and performance of this
Agreement by Seller does not require any consent, approval, authorization or
other order of, action by, filing with or notification to any Governmental
Authority.

 

-19-



--------------------------------------------------------------------------------

Section 3.07 No Conflict.

Assuming that all consents, approvals, authorizations and other actions
described in Schedule 3.06 have been obtained and all filings and notifications
listed in Schedule 3.06 have been made, the execution, delivery and performance
of this Agreement by Seller does not and will not: (a) violate, conflict with or
result in a breach of any provision of any of Seller’s or the Company’s
respective organizational documents; (b) conflict with or violate any Law or
Governmental Order applicable to Seller or the Company or any of their
respective assets, properties or businesses; or (c) except as listed on
Schedule 3.07, conflict in any material way with, result in any material breach
of, constitute a default (or event which with the giving of notice or lapse of
time, or both, would become a default) under, require any consent under, or give
to others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, or result in the creation of any Encumbrance on
any of the assets of the Company under the terms of, any Material Contract
listed on Schedule 3.14 (a) or Permit listed on Schedule 3.10.

Section 3.08 Financial Information.

(a) Schedule 3.08(a) attached hereto contains true and complete copies of
(i) the Company’s unaudited balance sheet as of September 30, 2013 and related
unaudited statements of income for the twelve (12) month period then ended, and
(ii) the Most Recent Balance Sheet as of December 31, 2013 and the related
unaudited statements of income for the Company for the three (3) month period
then ended (collectively, the “Financial Statements”). The Financial Statements:
(x) were prepared in accordance with GAAP; and (y) present fairly, in all
material respects, the financial condition and results of operations of the
Company as of the dates thereof or for the periods covered thereby subject to
the absence of footnotes required by GAAP (which footnotes, if provided, would
not individually or in the aggregate disclose any change, event or circumstance
that would constitute a Material Adverse Effect) and subject, in the case of the
Most Recent Balance Sheet and the statements of income for the three (3) month
period ended December 31, 2013, to year-end adjustments, which adjustments, if
made, would not individually or in the aggregate have a Material Adverse
Effect).

(b) All accounts receivable of the Company reflected on its balance sheets
included in the Financial Statements (other than those paid since the date of
such Financial Statements) arose out of bona fide arms-length transactions.
Except as set forth on Schedule 3.08(b), neither the Company nor Seller has
received any written notice from an account debtor stating that any account
receivable is invalid, or is subject to any material contest, claim or set off
by such account debtor. Except for as set forth on Schedule 3.08(b), such
accounts receivable are not subject to offsets or counterclaims, and are
reflected properly in the books and records of the Company.

 

-20-



--------------------------------------------------------------------------------

Section 3.09 No Undisclosed Liabilities; Existing LOC/Bonds.

(a) Except: (a) as expressly set forth in the Financial Statements in the
amounts set forth therein; (b) Liabilities expressly permitted or contemplated
by this Agreement; (c) Liabilities which have been incurred by the Company in
the ordinary course of business after the date of the Financial Statements which
would not individually or in the aggregate have a Material Adverse Effect (none
of which is a Liability resulting from noncompliance with any Law, breach of
contract, tort, infringement, claim or lawsuit); (d) Liabilities or obligations
which have been discharged or paid in full in the ordinary course of business of
the Company, (e) warranty obligations described on Schedule 3.27 or otherwise
arising in the ordinary course of business, or (f) as scheduled on Schedule
3.09, the Company has no material Liabilities or obligations of any nature,
whether or not accrued, contingent or otherwise.

(b) A list of (i) all letters of credit as well as any performance, bid,
maintenance and other bonds posted by Seller or its Affiliates in connection
with projects, jobs and other commercial obligations of the Company outstanding
as of the Closing, including the amounts thereof, (ii) all outstanding
commitments by Seller or its Affiliates to cause additional letters of credit or
bonds to be issued on behalf of or for the benefit of the Company pursuant to
contract bids or proposals outstanding and (iii) to the Seller’s knowledge, all
written guarantees of obligations of the Company by Seller or any of its
Affiliates, is set forth on Schedule 1.01(b).

Section 3.10 Permits.

As of the date of this Agreement, all material Permits required to conduct the
Business, as conducted on the date hereof, are in the possession of the Company,
are in full force and effect, and the Company is operating its business in
compliance in all material respects therewith. All such Permits are listed on
Schedule 3.10, and a true, correct and complete copy of each such Permit has
been provided to Purchaser.

Section 3.11 Insurance.

The Company (or Seller on behalf of the Company) has insurance policies in full
force and effect for such amounts as are sufficient for applicable requirements
of Law and all agreements to which the Company is a party or by which it is
bound. Schedule 3.11 sets forth the policies of insurance maintained by the
Company (or Seller on behalf of the Company) with respect to the Business for
the current and immediately preceding policy years setting forth, in respect of
each such policy, the policy name, policy number, carrier, term, type and amount
of coverage and annual premium, and each claim pending thereunder. All premiums
due and owing under such policies have been paid, and no written notice of
cancellation of any such policies has been received by Seller or the Company.
Except as set forth on Schedule 3.11, there is no material claim pending under
any such policy as to which coverage has been denied or disputed.

 

-21-



--------------------------------------------------------------------------------

Section 3.12 Litigation.

As of the date of this Agreement, except as set forth on Schedule 3.12, there is
no Action or investigation pending or, to the knowledge of Seller, threatened in
any written notice against the Company or any of its assets, operations,
officers, directors and employees, or Seller with respect to the Company, in
each case before any court or any other Governmental Authority.

Section 3.13 Compliance with Laws.

(a) Except as set forth in Schedule 3.13:

(i) Seller and the Company are, and at all times since December 31, 2012, have
been, in compliance in all material respects with each Law, Permit and
Governmental Order that is or was applicable to the Company or to the conduct or
operation of the Company’s business or the ownership or use of any of its
assets;

(ii) no event has occurred or circumstance exists (other than events or
circumstances which have been fully addressed or cured), that (with or without
notice or lapse of time) would reasonably be expected to constitute or result in
a material violation by Seller or the Company of, or a failure on the part of
such Person to materially comply with, any Law, Permit or Governmental Order;
and

(iii) neither the Company, nor Seller on behalf of the Company has received, at
any time since December 31, 2012, any written notice or other communication from
any Governmental Authority or any other Person regarding any actual, alleged or
potential (A) violation of, or failure to comply with, any Law, Permit or
Governmental Order or (B) obligation on the part of the Company to undertake, or
to bear all or any portion of the cost of, any material remedial action
resulting from any Law.

(b) This Section 3.13 shall be in addition to, and shall not supersede the
express representations and warranties set forth in Section 3.18 (Taxes),
Section 3.19 (Environmental Matters) and Section 3.20 (Employee Benefit Plans).

Section 3.14 Material Contracts.

(a) Except for the Material Intellectual Property set forth on Schedule 3.15(a),
IT Contracts set forth on Schedule 3.15(f), leases of real property set forth on
Schedule 3.16(b), the Employee Plans set forth on Schedule 3.20(a), the Personal
Property Leases set forth on Schedule 3.22, and the Related Party Agreements set
forth on Schedule 3.24(a), Schedule 3.14(a) sets forth, as of the date hereof,
all of the following Contracts to which the Company is a party or by which it is
bound (collectively, the “Material Contracts”): (i) Contracts to provide goods
or services customers with respect to which the Company has unperformed duties
or obligations (including, without limitation, contingent obligations such as
warranty obligations); (ii) pending bids or proposals for Contracts to provide
goods or services to current or potential customers; (iii) Contracts for

 

-22-



--------------------------------------------------------------------------------

the sale of any assets of the Company other than in the ordinary course of
business; (iv) Contracts containing covenants of the Company not to compete in
any line of business or with any other Person, or not to solicit customers,
employees or business relations of any other Person in any geographical area,
and Contracts with any third party containing covenants not to compete with or
not to solicit customers, employees or business relations of the Company in any
jurisdiction; (v) Contracts relating to the borrowing of money, including
indebtedness under capital leases or in connection with letters of credit and
bonds posted on behalf of the Company; (vi) equipment leases and any other
Contracts, other than leases of real property, that: (A) involve the expenditure
by the Company of more than $100,000 annually, (B) are not cancelable upon
thirty (30) or fewer days’ notice without any liability or (C) require
performance by any party more than one (1) year from the date hereof;
(vii) Contracts that provide for the receipt of payment by the Company of more
than $100,000 annually; (viii) Contracts requiring the Company to pay, perform,
discharge or otherwise guarantee any Indebtedness or other obligation of any
Person; (ix) each joint venture, partnership, and other Contract (however named)
involving a sharing of profits, losses, costs, or liabilities by the Company
with any other Person; (x) each Contract providing for contingent payments to or
by any Person based on sales, purchases, or profits, other than direct payments
for goods; (xi) each power of attorney binding the Company that is currently
effective and outstanding; (xii) each written warranty, guaranty, and or other
similar undertaking with respect to a material contractual performance extended
by the Company other than in the ordinary course of business; and
(xiii) commitments to enter into any Contract described in (i) – (xii) above.
The representations and warranties under (i) , (ii) and (iii) above shall only
apply to Contracts providing for aggregate original obligations or benefit in an
amount or value in excess of $100,000 per year which are not subject to
termination by the Company by delivery of ninety (90) days or less advance
notice without penalty or other liability to the Company or that otherwise have
a significant and substantial effect on the financial condition, business,
results of operations, liabilities or operations of the Company.

(b) Except as set forth in Schedule 3.14(b):

(i) Neither Seller nor any Affiliate of Seller (other than the Company) has or
may acquire any rights under any Contract that relates to the business of, or
any of the assets owned or used by, the Company; and

(ii) no officer, director, agent or employee of the Company is bound by any
Contract that purports to limit the ability of such officer, director, agent or
employee to (A) engage in or continue any conduct, activity, or practice
relating to the business of the Company, or (B) assign to the Company or to any
other Person any rights to any invention, improvement, or discovery.

(c) Except as set forth in Schedule 3.14(c), each Material Contract identified
or required to be identified in Schedule 3.14(a) is in full force and effect and
is valid and enforceable in accordance with its terms, subject to applicable
Law, bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium
and other similar laws

 

-23-



--------------------------------------------------------------------------------

relating to or affecting creditors’ rights and remedies generally and subject,
as to enforceability, to rules of Law governing specific performance, to
injunctive relief, and to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(d) Except as set forth in Schedule 3.14(d):

(i) the Company is, and at all times since December 31, 2012 has been, in
compliance in all material respects with all applicable terms and requirements
of each Material Contract;

(ii) to Seller’s knowledge, each other Person that has or had any obligation or
liability under any Material Contract since December 31, 2012 has been in
compliance in all material respects with each such Material Contract;

(iii) to the Seller’s knowledge, no event has occurred or circumstance exists
that (with or without notice or lapse of time) may contravene, conflict with, or
result in a violation or breach of, or give any other Person the right to
declare a default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate, or modify, any Material Contract; and

(iv) neither the Company, nor Seller or any of Seller’s Affiliates on behalf of
the Company, has given to or received from any other Person, at any time since
December 31, 2012, any written notice or other written communication or, to the
Seller’s knowledge, any oral notice or other oral communication regarding any
actual, alleged, or potential violation or breach of, or default under, any
Material Contract.

(e) to the Seller’s knowledge, there are no overt attempts to renegotiate any
material amounts paid or payable to the Company under any Material Contracts by
any Person and no such Person has made written demand to the Company or Seller
or any of Seller’s Affiliates for such renegotiation.

(f) Seller has made available to Purchaser a true, correct and complete copy of
each Material Contract, as amended through the date hereof.

Section 3.15 Intellectual Property.

(a) Except as set forth on Schedule 3.15(a), the Company has the right to use
all Intellectual Property used in the Business as presently conducted, all of
which rights shall survive unchanged immediately following the consummation of
the transactions contemplated by this Agreement. Schedule 3.15(a) sets forth a
true and complete list of all (i) registered Intellectual Property and material
unregistered Intellectual Property owned by the Company, indicating for each
registered item the registration or application number and the applicable filing
jurisdiction (collectively, the “Scheduled Intellectual Property”) and (ii) IP
Contracts (other than licenses for commercial “off-the-shelf” or “shrink-wrap”
software that has not been modified or customized for the Company) ((i) and
(ii) together:

 

-24-



--------------------------------------------------------------------------------

the “Material Intellectual Property”). Except as set forth on
Schedule 3.15(a)(ii), (a) each such IP Contract is valid and enforceable, and is
and will continue to be immediately following the Closing, in full force and
effect in accordance with its terms, (b) no default or breach exists under, and,
to the Seller’s knowledge, there has been no event, condition or occurrence
that, with the giving of notice or lapse of time, or both, would give rise to or
constitute a material breach or default by the Company under any such IP
Contract, (c) the consummation of the transactions contemplated hereby will not
conflict with, or result in the breach of, effect or impair the license under,
give rise to a right to modify or terminate under, cause additional fees to be
due under, or constitute a default under, or result in the termination,
cancellation, modification or acceleration (in each case, whether after the
filing of notice or the lapse of time or both) of any right of the Company
under, or a loss of any benefit to which the Company is entitled under, or
Encumbrance on, any of such IP Contracts, and (d) no such IP Contract contains
any term that would become applicable or inapplicable or whose scope would
materially change as a result of the consummation of the transactions
contemplated hereby. To the knowledge of the Seller, there is no event,
circumstance, fact, development, change or effect or series of events,
circumstances, facts, developments, changes or effects that has occurred or is
presently occurring which would give rise to a right by any third party to
cancel, terminate, modify, or otherwise restrict the use of any license
heretofore granted by such third party to the Company and such third party has
not, as of the date hereof, canceled, terminated, modified, or otherwise
restricted the use of any license heretofore granted to the Company nor
threatened to do any of the foregoing with respect to any license held by the
Company.

(b) Except as set forth on Schedule 3.15(b), the Company owns exclusively all
right, title and interest in all Scheduled Intellectual Property, free and clear
of all Encumbrances (except Permitted Encumbrances); each of the registrations
and applications for Intellectual Property are in the name of the Company; and
either by virtue of ownership or pursuant to the licenses on Schedule
3.15(a)(ii), the Company has the exclusive right to use the Material
Intellectual Property free and clear of all Encumbrances (except for those set
forth in the IP Contracts on Schedule 3.15(a)(ii)). The Material Intellectual
Property is valid, subsisting and enforceable and is in compliance in all
material respects with all formal legal requirements (including payment of
filing, examination, annuity, maintenance and renewal fees and filing of all
necessary documents, statements and proofs of use). There is no order, decision,
judgment, award, injunction, settlement, consent, covenant not to sue,
non-assertion assurance, decree, agreement or litigation, arbitration, suit,
opposition, cancellation, investigation, interference, reexamination, or other
proceeding, objection or claim, pending, or to the knowledge of Seller asserted
or threatened, concerning the ownership, validity, registration or
registrability, enforceability, infringement, transferability, use or licensed
right to use any Material Intellectual Property, and the Company knows of no
valid basis for the same. No Material Intellectual Property is being used or
enforced in a manner that would reasonably be expected to result in the
abandonment, cancellation, or unenforceability of such Material Intellectual
Property; and the Company uses commercially reasonable efforts to police the use
of its Trademarks. Except as set forth on Schedule 3.15(b), to knowledge of
Seller, no Person is infringing, diluting, misappropriating or otherwise
violating any of the Material Intellectual Property. Neither Seller nor the
Company has received any formal written opinion of counsel regarding any
Material Intellectual Property at any time within five (5) years prior to the
Closing.

 

-25-



--------------------------------------------------------------------------------

(c) To the knowledge of the Seller, the Company’s business as currently
conducted does not infringe upon or otherwise violate any Intellectual Property
right owned or controlled by any other Person or constitute unfair competition
or trade practices under the laws of any jurisdiction. There is no claim of
infringement or violation of any Intellectual Property rights of any other
Person, or of unfair competition or trade practices, pending or, to the Seller’s
knowledge, threatened against the Company. The Company has not received any
written notice from any Person alleging that it has infringed, diluted,
misappropriated or otherwise violated the Intellectual Property rights of any
third party during the five (5) year period immediately preceding the date of
this Agreement.

(d) The Company has taken all reasonable measures to protect, preserve and
maintain the Material Intellectual Property, including the confidentiality and
value of all Trade Secrets (as defined in the definition of Intellectual
Property) that are owned, used or held by the Company, and to the Seller’s
knowledge, such Trade Secrets have not been used, disclosed to or discovered by
any Person except pursuant to valid and appropriate non-disclosure and/or
license agreements in favor of the Company. All assignments of Material
Intellectual Property have been properly filed. The Company has been using
appropriate statutory notice of registration in connection with its use of
registered Intellectual Property, reasonably proper marking practices in
connection with the use of unregistered Intellectual Property, including
confidentiality legends and notices in connection with any Trade Secrets where
reasonably deemed appropriate. The Company uses commercially reasonable
standards of quality in the provisions of all services rendered under or in
connection with all Trademarks and have taken commercially reasonable measures
to ensure that all licensees, if any, of the Trademarks owned by the Company use
such adequate standards of quality. To the Seller’s knowledge, neither the
Company nor any of its shareholders, officers, directors, employees, agents
and/or representatives has disclosed, or has any obligation to disclose, any
confidential information, to any other Person who is not bound by a
confidentiality agreement.

(e) Except as set forth on Schedule 3.15(e), none of the products of the
Company, includes, is based on, was developed with or is being developed using,
or requires for its operation any: (i) third party Intellectual Property
(including, without limitation, any third party software but excluding any
licenses for commercial “off-the-shelf” or “shrink-wrap” software); or (ii) any
“open source,” “freeware,” “shareware,” or other software that has been obtained
or distributed under an open source license.

(f) Except as set forth in clause (i) of Schedule 3.15(f), the Company owns or,
to the Seller’s knowledge, is validly licensed to use all the IT Assets
presently used by the Company. Clause (ii) of Schedule 3.15(f) sets forth all
material agreements, whether oral or written, entered into by the Company for
the supply or maintenance of the IT Assets or services or goods relating thereto
(“IT Contracts”). All IT Contracts are in full force and effect, and the Company
is in compliance in all material respects with, and has not breached

 

-26-



--------------------------------------------------------------------------------

or defaulted, and will not by virtue of the transactions contemplated hereby
breach any term of, or cause a default under, any such IT Contracts; nor will
the transactions contemplated hereby give rise to any right of another party to
modify or terminate such IT Contracts. The IT Assets operate and perform in all
material respects in accordance with their documentation and functional
specifications and otherwise as required by the Company in connection with the
Business and have not materially malfunctioned, failed or been interrupted
within the past five (5) years. To the Seller’s knowledge, no Person has gained
unauthorized access to the IT Assets. The IT Assets are in proper working order
and, to the Seller’s knowledge, are free from viruses, worms, time-bombs,
monitoring and other self-help and malicious codes. The Company has available to
it sufficiently competent and trained employees to ensure the proper handling,
operation, monitoring and use of the IT Assets and the IT Assets have been in
all material respects maintained and supported. The Company has implemented
reasonable backup and disaster recovery technology consistent with industry
practices, which will enable the IT Assets and the data held on any systems as
of the Closing Date, to be recovered, repaired, and/or replaced without material
disruption to the Business. The Company has reasonable procedures and adequate
facilities in place to ensure the internal and external security of the IT
Assets and data stored thereon as of the Closing Date. Notwithstanding the
foregoing, Seller provides no assurances to Purchaser that the Company’s
procedures and facilities in place as of the Closing Date will protect the IT
Assets after the Closing Date (provided that the foregoing shall not relieve
Seller of its obligations pursuant to the Transition Services Agreement). The
Company owns, and is in possession and control of, original copies of all the
manuals and technical documents required to operate the IT Assets. No IT Assets
owned by the Company is subject to any requirements that such IT Assets be
distributed or otherwise made available to any other Person.

(g) Schedule 3.15(g) set forth a list of all domain names owned or used by the
Company, and indicates the registered owner of each such domain name. The
Company is the sole owner of all website content available on each domain name.

Section 3.16 Owned and Leased Real Property.

(a) As of the date hereof, the Company does not own any real property.

(b) Schedule 3.16(b) attached hereto sets forth, as of the date hereof, the
street address of each parcel of real property which is leased by the Company as
lessee together with the identity of the lessor of such real property (all such
real property being hereinafter collectively the “Leased Real Property”). Except
as set forth on Schedule 3.14(c), to the best of Seller’s knowledge, the Company
has a valid and enforceable leasehold interest under the lease for the Leased
Real Property. Neither Seller or the Company has received any written notice of
any default or event that, with notice or lapse of time, or both, would
constitute a default of any material term of any such real property lease. Prior
to the date hereof, true, correct and complete copies of each lease of any
Leased Real Property have been delivered to Purchaser. Seller is not the owner,
lessor or lessee of any Leased Real Property utilized by the Company.

 

-27-



--------------------------------------------------------------------------------

(c) Except: (i) as set forth on Schedule 3.16(c), and (ii) Permitted
Encumbrances, there are no leases, subleases, licenses, occupancy agreements,
options, rights, concessions or other agreements or arrangements to which Seller
or the Company is a party, granting to any Person the right to use or occupy any
of the Leased Real Property. Except as set forth on Schedule 3.16(c), the Leased
Real Property constitutes all interests in real property currently used or
operated by the Company or currently held by the Company for use in connection
with the Business.

(d) The Leased Real Property and the improvements are sufficiently supplied in
all material respects with utilities and other services as reasonably necessary
for the operation of such Leased Real Property and improvements as currently
operated. Seller has not received written notice regarding any proceedings in
eminent domain or other proceedings pending or, to the knowledge of Seller,
threatened, in each case directly affecting any portion of the Leased Real
Property. Neither Seller nor the Company has received any written notice which
remains uncured that the Leased Real Property violates any Law, zoning or
restriction of a Governmental Authority applicable to the Leased Real Property.

Section 3.17 Absence of Changes.

(a) Except as set forth on Schedule 3.17, since December 31, 2012 the Company
(or Seller on behalf of or solely with respect to the Company) has not:

(i) suffered any Material Adverse Effect;

(ii) allowed any Person (that is not an Affiliate) to cancel any material
Indebtedness owing to the Company or waived any material claims or rights
concerning such Indebtedness;

(iii) acquired, sold, transferred, leased or otherwise acquired or disposed of
any material assets or properties except in the ordinary course of business;

(iv) made any material change in any method of accounting or accounting practice
except to the extent required by GAAP;

(v) made any single capital expenditure in excess of $50,000 or made any such
capital expenditures in excess of $250,000 in the aggregate;

(vi) borrowed or agreed to borrow any funds, assumed, guaranteed or otherwise
become liable or responsible for the obligations of any Person or made any
loans, advances or capital contributions to, or investments in, any Person;

(vii) issued or sold any Shares or other securities or any options, warrants or
other rights to acquire any such Shares or other securities;

 

-28-



--------------------------------------------------------------------------------

(viii) entered into, adopted or materially amended any Employee Plan (except for
matters required by Law) or materially modified the employment terms of its
directors, officers or executive employees, generally or individually, or,
except in the ordinary course of business, hired any new officers or any new
executive employees;

(ix) instituted or settled any Action or other legal proceeding before any
court, arbitrational tribunal, administrative agency or commission or other
Governmental Authority;

(x) made, changed or rescinded any Tax election, changed an annual accounting
period, adopted or changed any accounting method with respect to Taxes, filed
any amended Tax Return, signed or entered into any closing agreement or
settlement, settled or compromised any claim or assessment of Tax liability,
settled or compromised any proceeding with respect to any Tax claim or
assessment, surrendered any right to claim a refund of Taxes, consented to any
extension or waiver of the limitation period applicable to any Tax claim or
assessment, acted or omitted to act where such action or omission to act could
reasonably be expected to have the effect of increasing any present or future
Tax liability or decreasing any present or future Tax benefit of the Company or
Purchaser; or

(xi) committed in writing to do any of the foregoing.

(b) Since January 1, 2014 the Company (or Seller on behalf of or solely with
respect to the Company) has not increased or committed to increase the salary,
bonus or other compensation of any employee, or entered into any employment
agreement, or amendment or modification to any existing employment agreement.

Section 3.18 Taxes.

(a) Except as set forth on Schedule 3.18(a): (i) all Tax Returns required to be
filed by, or with respect to, the Company have been timely filed (except those
under valid extension) and all such Tax Returns are true, correct, and complete;
(ii) all Taxes shown on such Tax Returns or otherwise due or payable have been
timely paid except as expressly reserved on the Most Recent Balance Sheet for
current taxes payable; (iii) neither the Internal Revenue Service nor any other
Tax Authority is currently claiming or asserting against the Company, any
adjustment, deficiency or claim for payment of additional Taxes nor, is there
any basis for any such claim or assertion; (iv) no Tax examinations or audits of
the Company are in progress or have taken place during the past six (6) years;
(v) there are no pending or, to the knowledge of Seller, threatened Actions or
proceedings for the assessment or collection of Taxes against the Company;
(vi) there are no Tax liens on any assets of the Company; (vii) the Company is
not a party to any agreement or arrangement that would result, separately or in
the aggregate, in the payment of any “excess parachute payment” within the
meaning of Section 280G of the Code by reason of the transactions contemplated
hereby; (viii) the Company has not, at any time, been a member of any
partnership or joint venture or the holder of a beneficial interest in any trust
for any period for which the statute of limitations for any Tax potentially
applicable as a result of such membership or holding has not expired; (ix) all
Taxes required to be withheld, collected or deposited by the

 

-29-



--------------------------------------------------------------------------------

Company have been timely withheld, collected or deposited and, to the extent
required, have been paid to the relevant Tax Authority; (x) Seller has delivered
to Purchaser true and complete copies of all federal, state, provincial and
local Tax Returns of the Company for all open taxable years; (xi) in all
material respects, all charges, reserves, and accruals for Taxes are adequate
and have been prepared and provided for in accordance with GAAP; (xii) except
with respect to the consolidated group with Seller, the Company has never been a
member of any consolidated, combined, controlled or unitary group for federal,
state, provincial, local, or foreign Tax purposes, and the Company is not liable
for Taxes of any other Person as a result of transferee liability, joint and
several liability, contractual liability, or otherwise; (xiii) the Company has
not entered into, and is not a party to, any agreement or ruling with a Taxing
Authority which affects any taxable period ending after the Closing Date,
including without limitation, an accounting method change; (xiv) the Company is
not required to make any adjustment by reason of a change in accounting method
that affects any taxable period ending after the Closing Date; (xv) the Company
has not used the cash method of accounting for any portion of its business in
the last five (5) years and is not required to include an item of income, or
exclude an item of deduction, for any period after the Closing Date as a result
of an installment sale governed by Code section 453 (or similar provision of
provincial, foreign, state, or local law), a transaction reported as an open
transaction for federal income tax purposes, prepaid amounts received on or
prior to the Closing Date or as a result of Code Section 108(i) (or similar
provision of state, provincial, local or foreign law); (xvi) the Company has not
been a party to any tax sharing agreement or similar arrangement for the sharing
of Tax liabilities or benefits; (xvii) no portion of the Company asset has been
financed directly or indirectly from the proceeds of any tax-exempt state or
local government obligation described in Code section 103(a); (xviii) the
Company has not been in the past five (5) years a party to a transaction
reported or intended to qualify as a reorganization under Code section 368 or
reported or intended to qualify as a distribution governed by Code section 355
or 356; (xix) the Company has not engaged or participated in any transaction,
and could not be liable for Taxes with respect to a transaction, that either
constitutes a “reportable transaction” within the meaning of Code Section 6707A
or Treasury Regulation Section 301.6011-4 or has a significant purpose of the
avoidance or evasion of United States federal income tax within the meaning of
Code section 6662(d)(2)(C); (xx) all the Company nonqualified deferred
compensation plans within the meaning of Code section 409A are compliant with,
and have been operated in accordance with, Code section 409A, and the Company
does not have any current or future liability to any Person with respect to
Taxes for any failure of a nonqualified deferred compensation plan to comply
with Code section 409A; (xxi) the Company is not, and has not been, a “United
States real property holding corporation within the meaning of Code
section 897(c); (xxii) each of the Company, Seller and their respective officers
and employees have complied in all respects with respect to the filing of Tax
Returns, documents, (including without limitation Form TDF 90-22.1) and other
applicable laws, rules, and regulations with respect to reporting foreign
financial accounts and investments; and (xxiii) the Company has engaged in no
transaction or made any investment that would give rise to non-deductible
expenses, non-creditable taxes, or income inclusions under sections 162(c), (e),
(f), (g), or (j), 901(j), 908, or 952(a) of the Code or similar laws.

 

-30-



--------------------------------------------------------------------------------

(b) Schedule 3.18(b) attached hereto contains a list and description of (i) any
outstanding waivers or agreements entered into or obtained at any time during
the six (6) year period prior to the date hereof and extending the applicable
statute of limitations with respect to the assessment of any Tax or the audit of
any Tax Return due from the Company for any period existing; (ii) any power of
attorney that is currently in force and has been granted with respect to any
matter relating to Taxes that could affect the Company; and (iii) any
deficiencies proposed or agreed to (plus interest and any penalties) as a result
of any ongoing audit of any Tax Return and the extent to which such deficiencies
have been paid, reserved against, settled, or are being contested in good faith
by appropriate proceedings.

(c) Seller is not a foreign person within the meaning of Code section 1445.

(d) No Taxes are required to be withheld from any amounts paid to Seller
pursuant to this Agreement or the transactions contemplated herein.

Section 3.19 Environmental Matters.

(a) The Company is in compliance with all applicable Environmental Laws,
including, but not limited to, possessing and complying with all Permits and
other governmental authorizations required for their operations under applicable
Environmental Laws, except for matters that have been fully resolved with the
applicable governmental entity. There is no pending, or to the knowledge of
Seller, threatened, civil or criminal litigation, written notice of violation,
administrative proceeding, or investigation, inquiry or information request by
any Person, relating to any Environmental Law involving the Company. The Company
is not a party to or bound by any Governmental Order or other agreement entered
into with any Person in connection with any Environmental Laws.

(b) Except as set forth in Schedule 3.19 attached hereto, there is no
Environmental Claim pending or, to the knowledge of Seller, threatened against
the Company. Since December 31, 2010 (or earlier to the extent such matter
remains unresolved), neither the Company nor any of its Affiliates (including
Seller) has received with respect to the Company a written information request
or notice of potential responsible party status regarding any location that is
listed or, to the knowledge of Seller, proposed for listing on the National
Priorities List under CERCLA or any analogous state, provincial or foreign list.

(c) Neither the Company nor, to the knowledge of Seller, any other Person has
placed, stored, deposited, discharged, buried, dumped, disposed of or Released
any Hazardous Materials produced by, or resulting from, the operations of the
Company, at any Leased Real Property, except for inventories of such substances
to be used, and wastes generated therefrom, in the ordinary course of business
of the Company (which inventories and wastes, if any, were and are stored or
disposed of in accordance with applicable Environmental Laws).

 

-31-



--------------------------------------------------------------------------------

(d) The Company has delivered or otherwise made available for inspection to
Purchaser complete and correct copies of material studies, audits, assessments,
memoranda and investigations pertaining to Hazardous Materials at the Leased
Real Property or regarding the compliance by the Company with applicable
Environmental Laws that have been prepared in the last five (5) years.

Section 3.20 Employee Benefits Plans.

(a) Schedule 3.20(a) attached hereto sets forth a list of: (i) all employee
benefit plans (within the meaning of Section 3(3) of ERISA) of the Company and
(ii) all bonus, stock option, stock purchase, restricted stock, incentive,
deferred compensation, retiree medical or life insurance, supplemental
retirement, severance or other benefit plans, programs or arrangements in which
employees of the Company participated, with respect to which the Company has any
obligation or which are maintained, contributed to or sponsored by the Company
or any of its Affiliates for the benefit of any current employee, officer,
director or manager or any of its former employees (hereinafter the “Employee
Plans”). Each Employee Plan is in writing and, prior to the date hereof, Seller
has made available to Purchaser a true and complete copy of each such written
Employee Plan, as amended, through the date hereof, together with all related
documentation including, without limitation, funding and investment management
agreements, summary plan descriptions, the most recent actuarial reports
(including, for greater certainty, actuarial valuations in respect of any
multi-employer pension plan), financial statements and asset statements, all
material opinions and memoranda (whether externally or internally prepared) and
all material correspondence with all regulatory authorities or other relevant
Persons. No changes have occurred or, to the knowledge of Seller, are expected
to occur which would materially affect the information contained in the
actuarial reports, financial statements or asset statements required to be
provided to Purchaser pursuant to this provision. The Company has not
contributed to or been obligated to contribute to any “multiemployer plan”
within the meaning of Section 3(37) of ERISA. The Company has not made any
express or implied commitment to materially modify, change or terminate any
Employee Plan that it has maintained, sponsored or contributed to other than a
modification, change or termination required by Law.

(b) Each Employee Plan which is intended to be qualified under Section 401(a) of
the Code, and the trust (if any) forming a part thereof, has received a
favorable determination letter from the IRS that it is so qualified, and each
related trust which is intended to be exempt from federal income Tax pursuant to
Section 501(a) of the Code has received a determination letter from the IRS that
it is so exempt.

(c) No liability under Title IV or Section 302 of ERISA has been incurred by the
Company or any ERISA Affiliate that has not been satisfied in full, and no
condition exists that presents a material risk to the Company or any ERISA
Affiliate of incurring any such liability, other than liability for premiums due
the Pension Benefit Guaranty Corporation (“PBGC”) (which premiums have been paid
when due). No Employee Plan that is subject to Section 302 or Title IV of ERISA
or Section 412 of the Code or any trust established thereunder has incurred any
“accumulated funding deficiency” (as defined in Section 302 of ERISA and
Section 412 of the Code), whether or not waived, as of the last

 

-32-



--------------------------------------------------------------------------------

day of the most recent fiscal year of each Title IV Plan ended prior to the
Closing Date. As used herein, “ERISA Affiliate” shall mean any Person that is,
or at any applicable time was, a member of: (i) a controlled group of
corporations (as defined in Section 414(b) of the Code); (ii) a group of trades
or businesses under common control (as defined in Section 414(c) of the Code);
or (iii) an affiliated service group (as defined in Section 414(m) of the Code
or the regulations under Section 414(o) of the Code), in each case, which
includes or included the Company.

(d) The Company has performed all of its obligations under all Employee Plans
and Company VEBAs, to the extent required by applicable Law. The Company has
made all contributions and paid all premiums in respect of each Employee Plan in
a timely fashion in accordance with the terms of each Employee Plan and
applicable Laws and, if required by GAAP, has made appropriate entries in its
financial records and statements for all material obligations and liabilities
under such Employee Plans and VEBAs that have accrued but are not due. To the
knowledge of Seller, no statement, either written or oral, has been made by the
Company to any Person with regard to any Employee Plan that was not in
accordance with such Employee Plan and that could have a material adverse
economic consequence to Purchaser. Neither the Company nor Seller has any
liability to the Internal Revenue Service with respect to any Employee Plan,
including any liability imposed by Chapter 43 of the Code.

(e) Other than claims for benefits submitted by participants or beneficiaries,
no claim against, or legal proceeding involving, any Employee Plan or Company
VEBA is pending or, to the knowledge of Seller, is threatened.

(f) Neither the Company nor any ERISA Affiliate has filed a notice of intent to
terminate any Employee Plan or has adopted any amendment to treat an Employee
Plan as terminated. To the knowledge of Seller, the PBGC has not instituted
proceedings to treat any Employee Plan as terminated. No event has occurred or
circumstance exists that would be likely to constitute grounds under ERISA
§ 4042 for the termination of, or the appointment of a trustee to administer,
any Employee Plan.

(g) Each Employee Plan is now and has been established, registered, funded,
operated and administered in all material respects in accordance with its terms
and the requirements of all applicable Laws, including, without limitation,
ERISA and the Code. Neither the Company, nor any of its agents or delegates, has
breached any fiduciary obligation with respect to the administration or
investment of any Employee Plan that could have a material adverse economic
consequence to Purchaser. The Financial Statements reflect accruals of all
material amounts of employer contributions and premiums accrued by the Company
in respect of employees employed or Persons formerly employed by the Company but
unpaid with respect to the Employee Plans as of the date of such statements.

 

-33-



--------------------------------------------------------------------------------

(h) With respect to each pension, retirement, or compensatory scheme or
arrangement mandated by a government other than the United States of America
providing for post-employment benefits (each, a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by the Company or Seller on behalf of Persons who provide
services to the Company that is not subject to United States law providing for
post-employment benefits (each, a “Foreign Plan”), (i) all employer and employee
contributions required by law or by the terms of any Foreign Government Scheme
or Arrangement or any Foreign Plan have been made, or, if applicable, accrued,
in accordance with normal accounting practices; (ii) the liability of the
Company with respect to a Foreign Plan is reflected in accordance with normal
accounting practices on its financial statements; and (iii) to the knowledge of
Seller, each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities and in
compliance with all applicable laws.

(i) None of the Employee Plans (other than pension plans) provide for retiree
benefits or for benefits to retired employees or to the beneficiaries or
dependents of retired employees.

(j) Subject to the requirements of Laws, no provision of any Employee Plan or of
any agreement, and no act or omission of the Company in any way limits, impairs,
modifies or otherwise affects the right of the Company to unilaterally amend or
terminate any Employee Plan, and no commitments to improve or otherwise amend
any Employee Plan have been made.

(k) No advance tax rulings been sought or received in respect of any Employee
Plan.

(l) To the knowledge of Seller, all employee data necessary to administer each
Employee Plan in accordance with its terms and conditions and all Laws is in
possession of the Company and such data is complete, correct, and in a form
which is sufficient for the proper administration of each Employee Plan.

(m) The consummation of the transactions contemplated by this Agreement will
not, either alone or in combination with another event, entitle any current or
former employee or officer of the Company to severance pay, unemployment
compensation or any other payment or benefit, except as expressly provided on
Schedule 3.20(a).

Section 3.21 Employee/Labor Matters.

(a) The Company is not a party to any collective bargaining agreement or union
contract recognizing any labor organization as the bargaining agent of any
employees. To the knowledge of Seller, there is no union organization activity,
or work stoppages with respect to any of the Company's employees, pending or
threatened and no such event has occurred three (3) years prior to the date
hereof.

(b) The Company has complied in all material respects with all material Laws
relating to the employment of labor, including all such Laws relating to wages,
hours, pay equity, overtime, the WARN Act and any similar state or local “mass
layoff” or “plant closing” Law. There has been no “mass layoff” or “plant
closing” (as defined by the WARN

 

-34-



--------------------------------------------------------------------------------

Act) with respect to the Company within the six (6) months prior to the date
hereof. There is no charge or court complaint pending, or, to the knowledge of
Seller, overtly threatened against the Company relating to alleged employment
discrimination or other employment related matters pending, or, to the knowledge
of Seller, threatened before the U.S. Equal Employment Opportunity Commission or
any other Governmental Authority.

(c) Except as disclosed in Schedule 3.21, no Company employee has any agreement
as to length of notice or severance payment required to terminate his or her
employment.

(d) Schedule 3.21 sets forth a true, correct and complete listing of all Company
employees, as well as independent contractors, as of the date hereof, including
their respective name, job title or function, and job location, as well as a
true, correct and complete listing of the current salary or wage, incentive pay,
commission arrangements and bonuses (including without limitation eligibility
for transaction, stay or similar bonus payments in connection with the
transactions contemplated by this Agreement), accrued vacation as of a recent
date, hire date, the current status (as to leave or disability pay status, leave
eligibility status, full time or part time, exempt or nonexempt, temporary or
permanent status) of such employees and whether they are subject to a written
employment Contract.

(e) There are no outstanding assessments, penalties, fines, liens, charges,
surcharges, or other amounts due or owing pursuant to any workplace safety and
insurance legislation and, to the knowledge of Seller (x) the Company has not
been reassessed in any material respect under such legislation during the past
three (3) years and (y) no audit is currently being performed pursuant to any
applicable workplace safety and insurance legislation.

(f) Seller has provided to Purchaser all orders and inspection reports of the
Company under applicable occupational health and safety legislation (“OHS
Legislation”) together with the minutes of the Company's joint health and safety
committee meetings for the past three (3) years. To the knowledge of Seller,
there are no charges pending under OHS Legislation. The Company has complied in
all material respects with any orders issued under OHS Legislation and there are
no appeals of any orders under OHS Legislation currently outstanding.

Section 3.22 Tangible Personal Property.

(a) Schedule 3.22 attached hereto contains a list of each lease of personal
property relating to personal property used in the Business or to which the
Company is a party or by which the properties or assets of the Company is bound
and requiring annual payments of $25,000 or more (collectively the “Personal
Property Leases”).

(b) The Company has a valid leasehold interest under each of the Personal
Property Leases under which it is a lessee, subject to applicable Law,
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors' rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law), and there is no material default under any Personal Property Leases by the
Company or, to the knowledge of Seller, by any other parties thereto.

 

-35-



--------------------------------------------------------------------------------

(c) The Company has good title to all of the material items of tangible personal
property owned by it including, without limitation, all tangible personal
property reflected in the Most Recent Balance Sheet (except as sold or disposed
of subsequent to the date thereof in the ordinary course of business), free and
clear of any and all Encumbrances other than Permitted Encumbrances. All such
tangible assets which, individually or in the aggregate, are material to the
operation of the Business are in operating condition and in a state of good
maintenance and repair (ordinary wear and tear excepted) and are suitable for
the purposes for which they presently are used and are sufficient for Purchaser
to conduct the Business in the ordinary course of business as it has been
conducted by Seller immediately prior to the date hereof.

Section 3.23 No Brokers.

No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Seller or the Company.

Section 3.24 Related-Party Transactions.

(a) Schedule 3.24(a) attached hereto contains a list of all agreements or
arrangements currently existing between Seller or any controlled Affiliate of
Seller, on the one hand, and the Company, on the other hand, including without
limitation any Tax sharing or Tax allocation agreements (such agreements being
hereinafter the “Related Party Agreements”).

(b) For purposes of clarification, the “Related Party Agreements” between Seller
and/or any Affiliate of Seller, on the one hand, and the Company, on the other
hand, set forth on Schedule 3.24(b), which agreements are for the purpose of
providing goods or services to any third party or otherwise for the benefit of a
customer of the Company, the Seller or any Affiliate of Seller (e.g.
subcontracts of goods or services between the Company, on the one hand, and the
Seller and/or an Affiliate of Seller, on the other hand, for the provision of
goods or services to a customer thereof), shall not be terminated pursuant to
the release contemplated by Section 2.04(d) to be delivered in connection with
the Closing.

Section 3.25 Bank Accounts; Lockboxes.

Schedule 3.25 attached hereto contains a true, correct and complete list, as of
the date hereof, of each bank account maintained by the Company together with a
true, correct and complete list of each bank or other financial institution at
which any lock box for the collection of accounts receivable of the Company is
maintained, together with the identity of all Persons authorized to withdraw any
funds contained in such accounts or lockboxes.

 

-36-



--------------------------------------------------------------------------------

Section 3.26 Customers.

(a) Schedule 3.26 lists the top 20 current customers of the Company based on
revenue for Seller’s fiscal year ended September 30, 2013 (the “Material
Customers”).

(b) To the Seller’s knowledge, none of Seller, the Company or any of their
Affiliates has received any written notice from any Material Customer in the
past year stating its intent to cease doing business under an existing Contract
with such customer (other than upon completion of an applicable project in the
ordinary course of business).

(c) To the actual knowledge of Seller (without any obligation of Seller to
contact a Material Customer), no Material Customer will seek to terminate its
contract(s) with the Company, or cease doing business or reduce the volume of
business it conducts with the Company (other than upon completion of an
applicable project in the ordinary course of business), as a result of the
Closing or the change of ownership of the Company resulting therefrom.

Section 3.27 Warranties.

Schedule 3.27 sets forth all product and services level warranties provided by
the Company which remain outstanding in favor of the Company’s customers or end
users of the Company’s products or services pursuant to Contracts which provide
for the obligations or benefit of or to the Company in an original contract
amount or value in excess of $100,000. Schedule 3.27 also sets forth a
description of any material claims under such warranties made against the
Company in the three (3) years prior to the date hereof or which remains
outstanding.

Section 3.28 Improper Payments to Government Officials; Classified Information

(a) Neither the Company nor any party acting on behalf of the Company has
offered or agreed to offer, or provided, anything of value to any governmental
official, political party, or candidate for government office, or taken any
other action, that would cause the Company to be in violation of the Foreign
Corrupt Practices Act of 1977, as amended, or any similar foreign law applicable
to the Company.

(b) The Company does not possess any classified information subject to the
requirements of the U.S. National Industrial Security Program.

 

-37-



--------------------------------------------------------------------------------

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby makes the following representations and warranties as of the
date hereof:

Section 4.01 Organization and Authority of Purchaser.

Purchaser is duly organized and validly existing under the laws of its
jurisdiction of organization or formation and has all necessary power and
authority to enter into this Agreement, to carry out its obligations hereunder
and to consummate the transactions contemplated hereby. The execution and
delivery of this Agreement by Purchaser, the performance by Purchaser of its
obligations hereunder and the consummation by Purchaser of the transactions
contemplated hereby, have been duly authorized by all requisite action on the
part of Purchaser. This Agreement has been duly and validly executed and
delivered by Purchaser, and (assuming due authorization, execution and delivery
by Seller) this Agreement constitutes a legal, valid and binding obligation of
Purchaser enforceable against Purchaser in accordance with its terms, subject to
applicable Law, bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law).

Section 4.02 No Conflict.

Assuming that all consents, approvals, authorizations and other actions
described in Schedule 3.06 have been obtained and all filings and notifications
listed in Schedule 3.06 have been made, the execution, delivery and performance
of this Agreement by Purchaser does not and will not: (a) violate, conflict with
or result in a breach of any provision of the Certificate of Incorporation,
By-laws or other similar organizational documents of Purchaser; (b) conflict
with or violate any Law or Governmental Order applicable to Purchaser or any of
its assets, properties or businesses; or (c) conflict with, result in any breach
of, constitute a default (or event which with the giving of notice or lapse of
time, or both, would become a default) under, require any consent under, or
result in the creation of any Encumbrance on any of the assets or properties of
Purchaser pursuant to, any note, bond, mortgage or indenture, Contract,
agreement, lease, sublease, license, permit, franchise or other instrument or
arrangement to which Purchaser is a party or by which any of its assets or
properties are bound or affected, except in each case, to the extent that any
such conflict, violation, breach, default, right of termination, amendment,
acceleration, suspension, revocation, cancellation or Encumbrance would not
materially impair or delay Purchaser’s ability to consummate the transactions
contemplated hereby or to perform its obligations hereunder or under any
agreements contemplated hereby.

Section 4.03 Governmental Consents and Approvals.

Except: (a) for approvals of Governmental Authorities as otherwise described in
Schedule 4.03; and (b) for matters solely relating to Seller, the Company or
their

 

-38-



--------------------------------------------------------------------------------

Affiliates, the execution, delivery and performance of this Agreement by
Purchaser does not and will not require any consent, approval, authorization or
other order of, action by, filing with, or notification to, any Governmental
Authority, except for those the failure of which to make would not materially
impair or delay Purchaser’s ability to consummate the transactions contemplated
hereby or to perform its obligations hereunder or under any agreements
contemplated hereby.

Section 4.04 Absence of Litigation.

As of the date of this Agreement, there is no Action pending or, to the
knowledge of Purchaser, threatened in any written notice addressed and delivered
to Purchaser or its Affiliates, before any court, or before any Governmental
Authority, in each case that, if adversely determined, would materially impair
or delay Purchaser’s ability to consummate the transactions contemplated hereby
or to perform its obligations hereunder or under any agreements contemplated
hereby.

Section 4.05 Financial Information; Availability of Funds.

(a) Purchaser has provided Seller with true and complete copies of (i) the
audited statements of income of Purchaser for the year ended March 31, 2013 and
(ii) the interim unaudited statements of income of Purchaser for the six
(6) months ended, and the interim audited balance sheet of Purchaser as of
September 30, 2013 (collectively, the “Purchaser Financial Statements”). The
Purchaser Financial Statements: (y) were prepared in accordance with the
International Financial Reporting Standards (“IFRS”); and (z) present fairly, in
all material respects, the financial condition and results of operations of the
Purchaser as of the dates thereof or for the periods covered thereby (except in
the case of the interim Purchaser Financial Statements, subject to the absence
of footnotes required by IFRS and subject to year-end adjustments).

(b) Purchaser will have at Closing immediately available funds in an amount
which is sufficient to pay the full amount of the Purchase Price to Seller at
the Closing.

Section 4.06 Investment Intention.

Purchaser is acquiring the Shares for its own account, for investment purposes
only and not with a view to, or for sale in connection with, any distribution
(as such term is used in Section 2(11) of the Securities Act) thereof in
violation of the Securities Act, or any applicable foreign securities Laws.
Purchaser understands that the Shares have not been registered under the
Securities Act, any state securities Law or any applicable foreign securities
Law, and cannot be sold unless subsequently registered under the Securities Act
or applicable foreign securities Laws or pursuant to an applicable exemption
therefrom and pursuant to state securities Laws, as applicable.

 

-39-



--------------------------------------------------------------------------------

Section 4.07 No Brokers.

No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Purchaser.

ARTICLE 5.

COVENANTS AND ADDITIONAL AGREEMENTS

Section 5.01 Conduct of Business Prior to the Closing.

(a) Except as otherwise contemplated by this Agreement, as required by
applicable Law or as consented to by Purchaser in writing, Seller shall take any
and all actions necessary to cause the Company, at all times from and after the
date hereof through and to the Closing Date, to: (i) operate its business in the
ordinary course; and (ii) use commercially reasonable efforts to: (A) preserve
its present business operations, organization and goodwill; and (B) preserve the
present relationships which it has with its vendors, customers and other Persons
having business relationships with it.

(b) Except: (i) as otherwise contemplated by this Agreement; (ii) as set forth
in Schedule 5.01(b) attached hereto; (iii) as required by applicable Law; or
(iv) as consented to by Purchaser in writing, at all times from and after the
date hereof, through and to the Closing Date, Seller shall take any and all
actions necessary to cause the Company not to:

(i) declare, set aside, make or pay any dividend or other distribution payable
in stock or property in respect of the Shares or repurchase, redeem or otherwise
acquire any outstanding Shares of, or other ownership interests in, the Company
except that nothing herein shall prohibit the Company from distributing all cash
and cash equivalents to Seller prior to the Closing;

(ii) transfer, issue, sell or dispose of any Shares or other securities of the
Company or grant options, warrants, calls or other rights to purchase or
otherwise acquire Shares or other securities of the Company;

(iii) acquire any property, plant, facility, furniture or equipment in excess of
$100,000, in the aggregate;

(iv) except in the ordinary course of business, sell, lease, license, encumber
or dispose of any material portion of the Company’s property or assets, other
than distributions of cash to Seller;

(v) make any loans, advances or capital contributions to, or investments in any
Person;

 

-40-



--------------------------------------------------------------------------------

(vi) terminate or amend any Material Contract other than extensions or change
orders signed in the ordinary course of business;

(vii) enter into any Contract that would have been required to be disclosed in
Section 3.14 if such Contract had been in effect on the date of this Agreement
(except for Contracts to provide goods and services to customers in the ordinary
course of business);

(viii) except for advances under working capital lines of credit in existence as
of the date hereof or in the ordinary course of business, incur any
Indebtedness, issue any debt securities or assume, guarantee or endorse the
obligations of any other Person;

(ix) adopt, enter into, amend in any material respect, alter in any material
respect, or terminate any Employee Plan (or any plan that would be an Employee
Plan if in effect on the date hereof) or grant or agree to grant any material
increase in the wages, salary, bonus or other compensation, remuneration or
benefits of any executive-level employee of the Company, except as required
under applicable Law or any existing Employee Plan;

(x) make any change in any of its present accounting methods and practices,
except as required by changes in GAAP or applicable Law;

(xi) amend or authorize the amendment of its organizational documents;

(xii) effect any merger, recapitalization, share distribution, reclassification,
consolidation, bankruptcy or other reorganization related to the Company;

(xiii) cancel or terminate its current insurance policies or allow any of the
coverage thereunder to lapse, unless simultaneously with such termination,
cancellation or lapse, replacement policies providing coverage equal to or
greater than coverage under the canceled, terminated or lapsed policies for
substantially similar premiums are in full force and effect;

(xiv) make any election for Tax Purposes or change any method of accounting for
Tax purposes;

(xv) fail to file by the required due date (taking into account any valid
extension available by applicable) any Tax Return, and pay any Tax by the
required due date;

(xvi) effectuate a “plant closing”, “mass layoff”, or plant relocation” as those
terms are defined in WARN or any similar applicable state, foreign or local Law,
affecting in whole or in part any Company site of employment, facility,
operating unit or employee;

(xvii) take or permit any action that would result in the imposition of an
Encumbrance (other than a Permitted Encumbrance);

(xviii) file any amended Tax Return or claim for refund or abatement of Taxes;
or

 

-41-



--------------------------------------------------------------------------------

(xix) agree or commit to any of the foregoing, whether in writing or otherwise.

Section 5.02 Access to Information; Preservation of Records.

(a) Subject to Section 5.03 hereof, from the date hereof until the Closing,
Purchaser shall be entitled, through its officers, employees and
Representatives, to reasonable access during normal business hours to the
officers, employees, agents, and offices of the Company and its books and
records and Seller shall furnish Purchaser with such financial and operating
data as Purchaser reasonably requests; provided, however, that such access shall
only be upon reasonable notice and shall not unreasonably disrupt the Company’s
personnel, operations and properties; provided, further, that in no event shall
Purchaser be entitled to access of officers, employees, agents or offices of the
Company prior to any public announcement concerning this Agreement or the
transactions contemplated hereby in accordance with Section 10.14, except with
express prior authorization of the Seller. Notwithstanding the foregoing,
neither Seller, the Company nor any of their Affiliates shall be required to
disclose to Purchaser or any agent or Representative thereof any information:
(i) relating to any sale or divestiture process conducted by Seller for the
Business or Seller’s evaluation of the Company in connection therewith; or
(ii) if doing so could violate any Contract or Law to which Seller, the Company
or any of their Affiliates is a party or is subject; provided, that the
disclosure limitations set forth in this sentence shall in no manner limit
Seller’s, the Company’s and their Affiliates’ duties with respect to
completeness and accuracy of disclosures pursuant to representations and
warranties contained in this Agreement, the disclosure schedules related
thereto, or any document delivered by such Persons in connection with the
Closing. Prior to the Closing, Purchaser shall not (and shall cause its
Representatives and agents not to) use any information obtained pursuant to this
Section 5.02(a) for any purpose unrelated to the transactions described in this
Agreement or the analysis, reporting or financing of such transaction.

(b) After the Closing, upon reasonable written notice, Purchaser shall furnish
or cause to be furnished to Seller and its Representatives access, during normal
business hours, to the Books and Records (as defined below) and assistance
relating to the Business as is necessary for any reasonable business purpose,
including, without limitation, financial reporting and accounting matters, the
preparation and filing of any Tax Return, the defense of any Tax claim or
assessment, in connection with any disclosure obligation or the defense of any
Action, any insurance claims by, legal proceedings against or governmental
investigations of Seller or the Company or any of their Affiliates or in order
to enable Seller to comply with its obligations under this Agreement. Seller
shall reimburse Purchaser for reasonable documented out-of-pocket costs and
expenses incurred in assisting Seller pursuant to this Section 5.02(b). In no
event shall Seller be responsible for reimbursing Purchaser for any salary costs
or other indirect expenses (e.g. overhead expenses allocated to such employee)
solely for the performance of services performed by the employees of Purchaser
or the Company in connection with this Section 5.02(b).

 

-42-



--------------------------------------------------------------------------------

(c) Subject to Section 9.04 hereof (relating to the preservation of Tax
records), Purchaser shall preserve and keep the books, records, documents,
instruments, accounts, correspondence, writings, evidences of title and other
papers and electronic files relating to the Business or the Company, in each
case for Pre-Closing Periods, in its possession (the “Books and Records”) for
such period as may be required by Law or any applicable court order.

Section 5.03 Confidentiality.

(a) From and after the Closing, Purchaser shall not disclose or make use of
(except to pursue its rights under this Agreement), and Purchaser shall cause
its Affiliates not to disclose or make use of, any knowledge, information or
documents of a confidential nature or not generally known to the public with
respect to the Seller, its Affiliates or their businesses (including filings and
testimony (if any) presented in the course of any indemnification claim under
this Agreement), except to the extent that such knowledge, information or
documents shall have become public knowledge other than through improper
disclosure by Purchaser or any Affiliate of Purchaser.

(b) From and after the Closing, Seller shall not disclose or make use of (except
to pursue its rights under this Agreement), and Seller shall cause its
Affiliates not to disclose or make use of, any knowledge, information or
documents of a confidential nature or not generally known to the public with
respect to the Company, or Purchaser or its business (including the financial
information, technical information or data relating to the services and names of
customers of the Company, as well as filings and testimony (if any) presented in
the course of any indemnification claim under this Agreement), except to the
extent that such knowledge, information or documents shall have become public
knowledge other than through improper disclosure by Seller or any Affiliate of
Seller.

(c) Nothing in this Section 5.03 shall limit either Party’s right to issue any
press release or public announcement concerning this Agreement or the
transactions contemplated hereby in accordance with Section 10.14.

Section 5.04 Reasonable Best Efforts; Regulatory and Other Authorizations;
Consents.

(a) Subject to the terms and conditions set forth in this Agreement, each Party
shall use its reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other Party in doing, all things necessary, proper or advisable under applicable
Laws to consummate and make effective the transactions contemplated by this
Agreement as promptly as practicable, including the obtaining of all necessary
actions, waivers, consents and approvals from Governmental Authorities, and the
making of all necessary registrations and filings and the taking of all steps as
may be necessary to obtain an approval or waiver from, or to avoid an Action by,
any Governmental Authority.

 

-43-



--------------------------------------------------------------------------------

(b) Seller and Purchaser shall keep each other timely apprised of the status of
matters relating to the completion of the transactions contemplated by this
Agreement and promptly furnish the other with copies of notices or other
communications between the Company, Seller or Purchaser and their
Representatives and counsel, as the case may be, or any of their respective
subsidiaries, and any third party and/or any Governmental Authority with respect
to such transactions. Seller and Purchaser shall keep each other timely apprised
of any inquiries or requests for additional information from any Governmental
Authority pursuant to any applicable Law, and shall comply promptly with any
such reasonable inquiry or request. Seller and Purchaser shall permit counsel
for the other Party reasonable opportunity to review in advance, and consider in
good faith the views of the other Party in connection with, any proposed written
communication to any Governmental Authority. Each of Seller and Purchaser agrees
not to participate or permit any of their Representatives or Affiliates to
participate in any substantive meeting or discussion, either in person or by
telephone, with any Governmental Authority prior to Closing in connection with
the transactions contemplated by this Agreement unless it consults with the
other Party in advance and, to the extent not prohibited by such Governmental
Authority, gives the other Party the opportunity to attend and participate.

Section 5.05 Seller Non-Competition and Non-Solicitation; Purchaser
Non-Solicitation.

(a) From the Closing Date through the end of the four (4) year period beginning
on the first day following the Closing Date, Seller agrees not to, as a manager,
member, partner, shareholder, agent or Representative of or to a Person or
entity or otherwise, directly or indirectly:

(i) own, manage, control, participate in, consult with, render services for, or
in any manner engage in or represent any “Competitive Business”, which for the
purpose of this Agreement, means a business that competes with any aspect of the
Business including, without limitation, the traffic management services business
of the Company as conducted as of the Closing Date and whose principal executive
office is located anywhere in Europe or North America; provided, however, that,
notwithstanding anything contained herein to the contrary, Seller shall not be
restricted from doing any of the following: (A) acquiring any legal entity,
division or business that derives less than 5% of its revenues from a Competing
Business, and thereafter owning, managing, operating or controlling such Person;
(B) owning less than 5% of the voting equity securities or any non-voting equity
or debt securities of any legal entity whose securities are publicly traded on a
national securities exchange or in the over-the-counter market or (C) operating
the business of providing Supervisory Control and Data Acquisition (SCADA)
software services, data monitoring services and management system services in
the utility, industrial or transit markets in connection with the development,
design, manufacture and service of custom engineered-to-order equipment and
systems solely for the purpose of the management and control of electrical
energy, as such business has been conducted by Seller or any Affiliate of Seller
(other than the Company) at any time prior to the Closing Date; or

 

-44-



--------------------------------------------------------------------------------

(ii) either:

(A) solicit for a Competitive Business or endeavor to entice away any Person who
is a customer, supplier, licensee or other business relation of the Company or
Purchaser to cease or reduce doing business with the Company or Purchaser, or in
any way interfere or attempt to interfere with the relationship between any such
customer, supplier, licensee or business relation, on the one hand, and the
Company or Purchaser, on the other hand;

(B) (I) solicit, recruit or hire any employees of Purchaser (or any of its
Affiliates) or Persons who work for the Company in connection with the Business;
and/or (II) encourage any employee of Purchaser (or any of its Affiliates) or
Persons who work for the Company to leave the employment of the same in order to
engage in a Competitive Business; or

(C) assist any Person or entity in any way to do, or attempt to do, anything
prohibited by this Section 5.05 (except for responding to requests for reference
checks).

(b) From the date of this Agreement through the end of the four (4) year period
beginning on the first day following the Closing Date, Purchaser agrees not to,
directly or indirectly solicit, recruit or hire any employees of Seller (or any
of its Affiliates) to whom Purchaser was introduced in connection with the
Transaction (other than as a result of the continued employment of employees of
the Company following the Closing).

(c) The foregoing restrictions on solicitation shall not include soliciting,
recruiting, or hiring of individuals who respond to general advertising and
marketing efforts to recruit employees of a Party or its Affiliates which
advertising and marketing efforts are not targeted at employees of such Party or
its Affiliates.

(d) Each Party acknowledges that a material breach of any of the covenants
contained in this Section 5.05 may result in material irreparable injury to the
non-breaching Party for which there is no adequate remedy at law, that it may
not be possible to measure damages for such injuries precisely and that the
non-breaching Party will be entitled to obtain a temporary restraining order
and/or a preliminary or permanent injunction restraining the breaching Party
from engaging in activities prohibited by this Section 5.05, and such other
relief as may be required to specifically enforce any of the covenants in this
Section 5.05.

(e) If any provision or portion of this Section 5.05 is found by a court of
competent jurisdiction to be invalid or unenforceable, any such invalid or
unenforceable provision or portion thereof shall be deemed, without further
action on the part of the Parties, modified, amended or limited to the extent
necessary to render the same valid and enforceable.

(f) For purposes of this Section 5.05, the Company shall be an Affiliate of
Seller through the time of the Closing, and following the Closing the Company
shall be an Affiliate of Purchaser.

 

-45-



--------------------------------------------------------------------------------

Section 5.06 Further Action.

Each of the Parties shall use all reasonable efforts to take, or cause to be
taken, all appropriate action, to do or cause to be done all things necessary,
proper or advisable under applicable Law, and to execute and deliver such
documents and other papers, each as may be required to carry out the provisions
of this Agreement and to consummate and make effective the transactions
contemplated by this Agreement.

Section 5.07 Legal Privileges.

Seller and Purchaser acknowledge and agree that all attorney-client, work
product and other legal privileges that may exist with respect to the Company
shall, from and after the Closing Date, be deemed joint privileges of Seller and
Purchaser. Both Seller and Purchaser shall use all commercially reasonable
efforts after the Closing Date to preserve all privileges and neither Seller nor
Purchaser shall knowingly waive any such privilege without the prior written
consent of the other Party (which consent shall not be unreasonably withheld or
delayed).

Section 5.08 Replacement of Existing LOC/Bonds.

Purchaser agrees that, from and after the Closing, it shall use its commercially
reasonable efforts to replace all Existing LOC/Bonds set forth on
Schedule 1.01(b) with similar letters of credit, bonds, guaranties, or other
credit enhancements sufficient for the terms of the applicable underlying
projects and Purchaser shall bear all costs and expenses incurred in connection
therewith. Purchaser will seek to have all such Existing LOC/Bonds replaced by
the date that is six (6) months from the Closing Date. Purchaser shall provide
information to Seller regarding the status of such replacement efforts either
(x) upon Seller’s reasonable request or (y) upon the date that is six (6) months
from the Closing Date to the extent that certain Existing LOC/Bonds have not yet
then been able to have been replaced. If Purchaser fails to replace any such
Existing LOC/Bonds within such six-month period, Purchaser shall promptly (but
in no event more than five (5) Business Days after the expiration of such
six-month period) cause a “back to back” letter of credit, bond and/or guaranty,
as applicable, to be issued in favor of the Seller in an amount equal to the
aggregate amount of each such Existing LOC/Bonds which have not been replaced.
Such amount of such letter of credit, bond or guaranty may be reduced upon and
to the extent Seller’s obligations under such Existing LOC/Bonds have been
terminated. In addition, in the event that any written guaranties of obligations
of the Company by Seller or any Affiliates of Seller not disclosed in Schedule
1.01(b) are discovered following the Closing Date, Seller shall provide
Purchaser with notice thereof and Purchaser shall use its commercially
reasonable efforts to cause Seller or its Affiliates, as applicable, to be
removed from such guaranties (which Purchaser acknowledges and agrees includes
Purchaser providing a replacement guaranty to the applicable third party(s)
thereof).

 

-46-



--------------------------------------------------------------------------------

Section 5.09 Employment Matters.

(a) Except for those employees specified on Schedule 5.09(a), if any, Purchaser
shall cause the Company to continue at the Closing the employment of each of the
current employees of the Company immediately following the Closing at the same
seniority and in the same positions and functions as such employee held
immediately prior to the Closing Date (the “Continued Employees”). Neither the
foregoing nor any other provision of this Agreement shall constitute a
commitment, undertaking or other obligation on behalf of Purchaser or the
Company to continue the employment of any Continued Employee for any period of
time, and all Continued Employees shall be “at will” employees of the Company
whose employment may be terminated at any time subject to applicable agreements,
if any, of particular Continued Employees with respect to severance or other
rights in connection with termination of employment.

(b) During the twelve-month period following the Closing Date, Purchaser shall,
and shall cause the Company to provide the Continued Employees who continue in
active employment following the Closing Date with the same base rates of pay as
such employees held immediately prior to the Closing Date plus bonus eligibility
and, if applicable, bonuses generally consistent with the bonus policies and
practices of the Purchaser recognizing similar levels of experience and
responsibility.

(c) Except and to the extent set forth in the Transition Services Agreement,
Purchaser shall cause each Continued Employee and his or her eligible dependents
(including all such Continued Employee’s dependents) covered immediately prior
to the Closing Date by a group health plan maintained by Seller or an Affiliate
of Seller to be offered coverage under a group health plan maintained by
Purchaser or an Affiliate of Purchaser on the terms which Purchaser offers such
coverage to its similarly situated employees that (i) provides major medical and
dental benefits coverages to the Continued Employee and such eligible dependents
effective immediately upon the Closing Date and (ii) credits such Continued
Employee, for the year during which such coverage under such group health plan
begins, with any deductibles and co-payments already incurred during such year
under a group health plan maintained by Seller or an Affiliate of Seller;
provided, however, that for purposes of applying this clause (ii) with respect
to any Continued Employee, the Continued Employee shall be responsible for
providing the necessary information to Purchaser based on explanation of benefit
forms received by the Continued Employee from the group health plan maintained
by Seller or an Affiliate of Seller.

(d) Purchaser shall cause each employee welfare benefit plan or program
sponsored by Purchaser or the Company that the Continued Employees may be
eligible to participate in connection with the Closing Date to waive any
preexisting condition exclusion or restriction with respect to participation and
coverage requirements applicable to Continued Employees. Purchaser shall cause
the Company to recognize and give each Continued Employee credit for his or her
accumulated sick leave balance as of the Closing Date under the sick leave
program maintained by Seller and its Affiliates.

 

-47-



--------------------------------------------------------------------------------

(e) Claims of Continued Employees and their eligible beneficiaries and
dependents for medical, dental, prescription drug, life insurance or other
welfare benefits (“Welfare Benefits”) (other than disability benefits) that are
incurred before the Closing Date shall be the sole responsibility of Seller.
Claims of Continued Employees and their eligible beneficiaries and dependents
for Welfare Benefits (other than disability benefits) that are incurred from and
after the Closing Date shall be the sole responsibility of Purchaser and its
Affiliates. For purposes of this paragraph, a medical/dental claim shall be
considered incurred on the date when the medical/dental services are rendered or
medical/dental supplies are provided, and not when the condition arose or when
the course of treatment began. Claims of individuals receiving long-term
disability benefits as of the Closing Date shall be the sole responsibility of
Seller. Except as provided in the preceding sentence, claims of Continued
Employees and their eligible beneficiaries and dependents for short-term or
long-term disability benefits from and after the Closing Date shall be the sole
responsibility of Purchaser and its Affiliates (but only to the extent the
circumstances giving rise to such claim occurred on or after the Closing Date).

(f) Except and to the extent set forth in the Transition Services Agreement, all
claims for health care and dependent care flexible spending account benefits
submitted after the Closing Date for expenses incurred prior to the Closing Date
by Continued Employees shall be paid by Seller’s or its Affiliates’ health care
and dependent care flexible spending account plan to the extent permitted in
accordance with the terms of such plan.

(g) Claims for workers’ compensation benefits arising out of occurrences prior
to the Closing Date shall be the responsibility of Seller. Claims for workers’
compensation benefits for Continued Employees arising out of occurrences on or
after the Closing Date shall be the responsibility of Purchaser.

(h) If any employees of Seller (as compared to those of the Company) shall be
transferred to Purchaser or Company as a result of the transactions contemplated
herein, the Purchaser, Seller and the Company agree to use the “Standard
Procedure” provided in Section 4 of Revenue Procedure 2004-53, 2004-2 C.B. 320,
such that (i) the Company and the Seller shall, upon request of the Purchaser,
report on a predecessor/successor basis as set forth therein, (ii) the Seller
will not be relieved from filing a Form W-2 with respect to any Continued
Employee previously employed by it, and (iii) the Company will undertake to file
(or cause to be filed) a Form W-2 for each such Continued Employee only with
respect to the portion of the year during which such employees are employed by
the Company that includes the Closing Date, excluding the portion of such year
that such employee was employed by the Seller or its Affiliate.

(i) Except and to the extent set forth in the Transition Services Agreement, the
Purchaser shall be responsible for complying with COBRA with respect to all
Continued Employees and their qualified beneficiaries by reason of any such
employees’ termination of employment, and except as required by applicable law
the Seller shall not have any obligation or liability to provide rights under
COBRA on account of any such termination of employment.

 

-48-



--------------------------------------------------------------------------------

(j) In the event that this Section 5.09 conflicts with the terms of the
Transition Services Agreement, the terms of the Transition Services Agreement
shall control.

Section 5.10 Exclusivity.

From the date of this Agreement until the Closing Date or earlier termination
hereof, none of Seller, the Company or any of their Affiliates (a) shall,
directly or indirectly, through any of its Representatives or otherwise, take
any action to solicit, initiate, seek, or encourage any inquiry, proposal or
offer from, furnish any information to, or participate in any discussions or
negotiations with, any third party (other than Purchaser or an Affiliate thereof
designated by Purchaser) regarding any Acquisition Proposal (any such
transaction being a “Third-Party Acquisition”) and (b) shall enter into any
Contract with respect to any Acquisition Proposal, and each agrees that any such
discussions or negotiations with respect to any Acquisition Proposal (other than
with Purchaser) in progress shall have been terminated on or prior to the date
hereof. Seller, the Company and their Affiliates, as applicable, shall be
responsible for the conduct of each of their Representatives. Any of Seller, the
Company or any of their Affiliates, as the case may be, shall notify Purchaser
promptly of the existence or upon the receipt of any such proposal or inquiry by
such party or any of its Representatives of any proposal for, or inquiry
respecting, any Third-Party Acquisition by any Person that, following the date
hereof, informs Seller or the Company in writing that it is considering making
or has made such a proposal or inquiry. Such notice to Purchaser will indicate
in reasonable detail the identity of the Person making the proposal or inquiry,
including the identity of the ultimate parties in interest if known, and the
terms and conditions of such proposal or inquiry. Unless the board of directors
of Seller has received advice of counsel that it is required pursuant to
fiduciary duties to act otherwise (in which case reasonable prior notice will be
given to Purchaser), so long as this Agreement remains in effect and has not
been terminated, neither Seller’s or the Company’s board of directors nor any
committee thereof shall (i) withdraw or modify, or propose to withdraw or
modify, in a manner adverse to Purchaser, its approval of this Agreement with
respect to any Acquisition Proposal, (ii) approve or recommend, or propose to
approve or recommend, any Acquisition Proposal (other than as contemplated by
this Agreement) or (iii) authorize Seller or the Company to enter into any
agreement with respect to any Acquisition Proposal (other than as contemplated
by this Agreement).

ARTICLE 6.

CONDITIONS TO CLOSING

Section 6.01 Conditions to Obligations of Seller.

The obligations of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment, or written waiver by Seller (in
its sole discretion), at or prior to the Closing, of each of the following
conditions:

(a) Representations, Warranties and Covenants. (i) The representations and
warranties of Purchaser contained in this Agreement shall be true and correct in
all material respects as of the Closing Date (except for representations and
warranties (x) subject

 

-49-



--------------------------------------------------------------------------------

to materiality or Material Adverse Effect qualifications, which shall be true
and correct in all respects on the Closing Date and (y) made as of a specified
date, which representations and warranties shall be true and correct only as of
such specified date) except where the failure to be true and correct in all
material respects (or, in the case of representations and warranties subject to
materiality or Material Adverse Effect qualifications, to be true and correct in
all respects) would not, individually or in the aggregate, materially impair or
delay Purchaser’s ability to consummate the transactions contemplated hereby or
to perform its obligations hereunder or under any agreements contemplated hereby
(provided, that if the Closing occurs on the date of this Agreement, then
notwithstanding the foregoing the representations and warranties of Purchaser
contained in this Agreement shall be true and correct in all respects as of the
Closing Date); and (ii) the covenants and agreements contained in this Agreement
to be complied with by Purchaser on or before the Closing shall have been
complied with in all material respects, and Seller shall have received a
certificate from Purchaser to the effect of clause (i) and (ii) above signed by
a duly authorized officer thereof.

(b) No Order or Violation. There shall be no injunction, restraining order or
decree of any nature of any Governmental Authority of competent jurisdiction
that is in effect that prohibits or permanently enjoins the consummation of the
transactions contemplated by this Agreement. Neither the consummation nor the
performance of any of the contemplated transactions will, directly or indirectly
(with or without notice or lapse of time), materially contravene, or conflict
with, or result in a material violation of, or cause Seller or any Affiliate of
Seller to suffer any material adverse consequence under any applicable Law or
Governmental Order (or to be reasonably likely to result in a material violation
of any applicable Law or Governmental Order that, to the knowledge of Seller,
will become effective or has been published and is likely to become effective
after the Closing Date).

(c) Regulatory Approvals. All of the approvals and consents of Governmental
Authorities required to consummate the transactions contemplated by this
Agreement including, without limitation, those approvals and consents set forth
on Schedule 6.01(c) attached hereto, shall have been obtained.

(d) Closing Deliveries by Purchaser. Purchaser shall have delivered or caused to
be delivered to the applicable Person all items required pursuant to
Section 2.05.

Section 6.02 Conditions to Obligations of Purchaser.

The obligations of Purchaser to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment, or written waiver by Purchaser
(in its sole discretion), at or prior to the Closing, of each of the following
conditions:

(a) Representations, Warranties and Covenants. (i) The representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects as of the Closing Date (except for representations and
warranties (x) subject to materiality qualifications, which shall be true and
correct in all respects and (y) made as of a specified date, which
representations and warranties shall be true and correct only as of such

 

-50-



--------------------------------------------------------------------------------

specified date) except when the failure to be true and correct in all material
respects (or, in the case of representations and warranties subject to
materiality or Material Adverse Effect qualifications, to be true and correct in
all respects) would not, individually or in the aggregate, materially impair or
delay Seller’s ability to consummate the transactions contemplated hereby or to
perform its obligations hereunder or under any agreements contemplated hereby
(provided, that if the Closing occurs on the date of this Agreement, then
notwithstanding the foregoing the representations and warranties of Seller
contained in this Agreement shall be true and correct in all respects as of the
Closing Date); and (ii) the covenants and agreements contained in this Agreement
to be complied with by Seller on or before the Closing shall have been complied
with in all material respects, and Purchaser shall have received a certificate
from Seller to the effect of clause (i) and (ii) above signed by a duly
authorized officer thereof.

(b) No Order or Violation. There shall be no injunction, restraining order or
decree of any nature of any Governmental Authority of competent jurisdiction
that is in effect that prohibits or permanently enjoins the consummation of the
transactions contemplated by this Agreement. Neither the consummation nor the
performance of any of the contemplated transactions will, directly or indirectly
(with or without notice or lapse of time), materially contravene, or conflict
with, or result in a material violation of, or cause Purchaser or any Affiliate
of Purchaser to suffer any material adverse consequence under any applicable Law
or Governmental Order (or to be reasonably likely to result in a material
violation of any applicable Law or Governmental Order that, to the knowledge of
Purchaser, will become effective or has been published and is likely to become
effective after the Closing Date).

(c) Regulatory Approvals. All of the approvals or consents of Governmental
Authorities required to consummate the transactions contemplated by this
Agreement including, without limitation, those approvals and consents set forth
on Schedule 6.01(c) attached hereto, shall have been obtained.

(d) Third-Party Approvals. All approvals and consents listed on Schedule 3.07
shall have been obtained to the satisfaction of Purchaser.

(e) Termination of Related Party Agreements and Other Agreements. Seller shall
have caused all Related Party Agreements and all Liabilities of the Company
under the Related Party Agreements to be terminated and shall have caused all
powers of attorney with respect to Tax Matters of the Company to be terminated.

(f) No Material Adverse Effect. Since the date of this Agreement, there shall
have occurred no Material Adverse Effect.

(g) Closing Deliveries by Seller. Seller shall have delivered or caused to be
delivered to Purchaser all items required pursuant to Section 2.04.

 

-51-



--------------------------------------------------------------------------------

ARTICLE 7.

INDEMNIFICATION

Section 7.01 Survival; Remedies for Breach.

(a) Except for: (i) the representations and warranties of Seller contained in
Sections 3.01, 3.02, 3.03, 3.04, 3.05, 3.23 and 3.24 hereof and the
representations and warranties of Purchaser contained in Sections 4.01 and 4.07
hereof, which representations and warranties of Seller and Purchaser shall
survive the Closing indefinitely; (ii) fraud or intentional misrepresentation of
any of the representations and warranties in this Agreement or any certification
delivered in connection herewith, which shall survive the Closing indefinitely,
(iii) the representations and warranties of Seller contained in Sections 3.18
(solely as related to federal and state income Taxes and federal employment
Taxes), 3.20 and 3.28 hereof, which representations and warranties shall survive
until sixty (60) days after the expiration of the applicable statute of
limitations for third party claims related thereto, (iv) the representations and
warranties of Seller contained in Section 3.19 hereof, which representations and
warranties shall survive until the earlier to occur of the expiration of the
applicable statute of limitations for third party claims related thereto and
five (5) years following the Closing Date, and (v) the representations and
warranties of Seller contain in Section 3.18 (other than as related to federal
and state income Taxes and federal employment Taxes) hereof, which
representations and warranties shall survive the Closing for a period of
forty-two (42) months following the Closing, all representations and warranties
made by Seller and Purchaser in this Agreement shall survive the Closing for a
period of fifteen (15) months following the Closing. The covenants and
agreements of a Party set forth in this Agreement which by their terms
contemplate actions or impose obligations following the Closing shall survive
the Closing and remain in full force and effect in accordance with their terms.
Except as otherwise provided in Section 7.01(b), following the expiration of the
applicable period during which a representation and warranty or covenant
survives the Closing as set forth in this Section 7.01(a) (such period with
respect to such representation and warranty or covenant being hereinafter the
“Survival Period”), the applicable representations and warranties and covenants
shall be of no further force or effect. For the purpose of clarity, it is hereby
confirmed that references to specific representations and warranties in this
Agreement set forth in this Section 7.01(a) and elsewhere in this Article 7
shall also be deemed to refer to the remaking thereof as of the Closing Date
pursuant to certificates delivered in connection with the Closing.

(b) Any representation or warranty or covenant that would otherwise terminate at
the expiration of the applicable Survival Period with respect thereto shall, if
the written notice referred to in Section 7.02(b) or Section 7.03(b), as the
case may be, of the breach or inaccuracy thereof shall have been given to the
Party against whom indemnification may be sought on or prior to the expiration
of the applicable Survival Period, survive only with respect to the matters
specified in such notice; provided that such survival shall only apply to the
portion of any such representation or warranty or covenant with respect to which
such breach or inaccuracy has occurred.

 

-52-



--------------------------------------------------------------------------------

(c) After the Closing, the indemnities set forth in this Article 7 and the Tax
indemnities set forth in Section 9.03 shall be the sole and exclusive remedies
of the Parties with respect to any breach of any representation, warranty or
covenant in this Agreement or in any agreement, certificate or instrument
contemplated hereby; provided that nothing contained herein shall impair the
right of any Party to compel specific performance by the other Party of its
obligations under this Agreement or any other agreement contemplated hereby or
to enforce the non-compete and other restrictive covenant provisions contained
herein or any other agreement contemplated hereby, or limit the Purchaser's
rights to recover damages for violation thereof, in any fashion available at law
or in equity.

Section 7.02 Indemnification of Purchaser.

(a) Subject to the provisions of this Section 7.02 and the other Sections of
this Article 7, following the Closing, Purchaser and each of its Affiliates
(which after the Closing Date shall include the Company), officers, directors,
stockholders, controlling Persons, Representatives, employees and agents (each
hereinafter a “Purchaser Indemnified Party”) shall be indemnified by Seller from
and against the amount of any and all Losses incurred or sustained by or imposed
upon them with respect to or by reason of:

(i) any breach or inaccuracy of any representation or warranty made by Seller in
this Agreement or any agreement or certificate delivered by or on behalf of
Seller in connection with the Closing;

(ii) any breach by Seller of any of its respective covenants or agreements under
this Agreement or any agreement or certificate delivered by or on behalf of
Seller in connection with the Closing;

(iii) the matters set forth in Section 9.03(a); and

(iv) any liabilities for or related to either (1) Indebtedness of the Company
(other than capitalized lease obligations of the Company which are disclosed in
Schedule 3.14(a), if any) or (2) the Transaction Payment Amount, except in each
case for amounts in respect of the Indebtedness of the Company or the
Transaction Payment Amount which are (A) paid in connection with the Closing
pursuant to Section 2.02, or (B) included in the final Closing Balance Sheet and
related determination of final Net Working Capital pursuant to Section 2.07.

(b) Notwithstanding anything to the contrary in this Agreement, Purchaser
Indemnified Parties shall not be entitled to indemnification under
Section 7.02(a) with respect to any claim for indemnification under
Section 7.02(a)(i) hereof, unless the applicable Purchaser Indemnified Party has
provided Seller written notice of such claim, setting forth in reasonable detail
the facts and circumstances pertaining thereto prior to the expiration of the
applicable Survival Period.

 

-53-



--------------------------------------------------------------------------------

Section 7.03 Indemnification of Seller.

(a) Subject to the provisions of this Section 7.03 and the other Sections of
this Article 7, following the Closing, Seller and each of its Affiliates,
officers, directors, stockholders, controlling Persons, Representatives,
employees and agents (each hereinafter a “Seller Indemnified Party”) shall be
indemnified by Purchaser from and against the amount of any Losses incurred or
sustained by or imposed upon them with respect to or by reason of:

(i) any breach or inaccuracy of any representation or warranty made by Purchaser
under this Agreement or any agreement or certificate delivered by or on behalf
of Purchaser in connection with the Closing;

(ii) any breach by Purchaser of any of its covenants or agreements under this
Agreement or any agreement or certificate delivered by or on behalf of Purchaser
in connection with the Closing;

(iii) the conduct of the operations and business of the Company or ownership of
any assets of the Company after the Closing ;

(iv) the matters set forth in Section 9.03(b); and

(v) (A) all letters of credit as well as any performance, bid, maintenance and
other bonds posted by Seller or its Affiliates in connection with projects, jobs
and other commercial obligations of the Company outstanding as of the Closing,
(B) all outstanding commitments by Seller or its Affiliates to cause additional
letters of credit or bonds to be issued on behalf of or for the benefit of the
Company pursuant to contract bids or proposals outstanding and (C) all written
guarantees of obligations of the Company by Seller or any of its Affiliates;
provided, that the foregoing (A), (B) and (C) shall in no manner limit the
rights of Purchaser to indemnification hereunder or otherwise in connection with
claims against Seller arising out of issues with the contracts and other
obligations of the Company underlying such letters of credit, bonds, commitments
and guarantees.

(b) Notwithstanding anything to the contrary in this Agreement, Seller
Indemnified Parties shall not be entitled to indemnification under
Section 7.03(a) with respect to a claim for indemnification under
Section 7.03(a)(i) hereof unless the applicable Seller Indemnified Party has
provided Purchaser written notice of such claim, setting forth in reasonable
detail the facts and circumstances pertaining thereto prior to the expiration of
the applicable Survival Period.

Section 7.04 Procedures for Indemnification Other Than Third-Party Claims.

(a) If any Purchaser Indemnified Party or any Seller Indemnified Party
(hereinafter an “Indemnified Party”) shall claim to have suffered a Loss (other
than with respect to any claim asserted, demand or other Action by any Person
who is not a party to this Agreement (any such claim asserted by any Person who
is not a party to this Agreement

 

-54-



--------------------------------------------------------------------------------

is hereinafter a “Third-Party Claim”) for which indemnification is available
under Sections 7.02, 7.03, or 9.03, as the case may be (for purposes of this
Section 7.04, regardless of whether such Indemnified Party is entitled to
receive a payment in respect of such claim by virtue of the provisions of
Section 7.05 hereof), the Indemnified Party shall promptly notify the party
required to provide indemnification (hereinafter an “Indemnifying Party”) in
writing of such claim within the time periods provided in Section 7.02(b) or
Section 7.03(b), as the case may be, which written notice shall describe the
facts and circumstances giving rise to such Loss, the basis upon which indemnity
is being sought, the amount or estimated amount of the Loss, if known or
reasonably ascertainable at the time such claim is made (or if not then
reasonably ascertainable, the maximum amount of such claim reasonably estimated
by the Indemnified Party), and the method of computation of such Loss, all with
reasonable particularity and containing a reference to the provisions of this
Agreement in respect of which such Loss shall have occurred.

(b) If the Indemnified Party shall have received from the Indemnifying Party a
written notice setting forth the Indemnifying Party’s objections to such claim
and the Indemnifying Party’s reasons for such objection, then the parties shall
negotiate in good faith for a period of ten (10) Business Days from the date the
Indemnified Party receives such objection (such period is hereinafter referred
to as the “Negotiation Period”). After the Negotiation Period, if the parties
still cannot agree on the claim, the Indemnified Party may, at any time
thereafter commence legal proceedings against the Indemnifying Party to enforce
its rights to indemnification from and against any Losses described in the
written notice described in Section 7.04(a) above.

(c) In the event that the Indemnified Party commences an Action in order to
recover Losses hereunder, upon final determination of a court of competent
jurisdiction with respect thereto, the non-prevailing party in such Action shall
reimburse the prevailing party’s reasonable costs and expenses (including
reasonable attorney’s fees) incurred in connection with such Action.

Section 7.05 Additional Limits on Rights to Indemnification.

(a) (i) Notwithstanding anything to the contrary in this Agreement, except for
the obligation of Seller to indemnify and hold Purchaser Indemnified Parties
harmless from Losses arising from a breach of the representations and warranties
contained in Sections 3.01 through 3.05, 3.18 (solely as related to federal and
state income Taxes and federal employment Taxes), 3.20, 3.23, 3.24, or 3.28
hereof, which obligation to indemnify shall not be subject to the limitations
contained in this Section 7.05(a)(i), in no event shall Seller be liable for
indemnification pursuant to Section 7.02(a)(i), Section 7.02(a)(iii) (as related
to Taxes other than federal and state income Taxes and federal employment Taxes)
or Article 9 (as related to Taxes other than federal and state income Taxes and
federal employment Taxes) unless and until the aggregate of all Losses as to
which Purchaser Indemnified Parties are entitled to indemnification thereunder
exceeds Two Hundred Fifty Thousand U.S. Dollars ($250,000.00) (the “Basket
Amount”), and after the aggregate amount of all such indemnifiable Losses
exceeds the Basket Amount, Purchaser Indemnified Parties shall be entitled to
indemnification only for such excess amount.

 

-55-



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary in this Agreement, except for the
obligation of Seller to indemnify and hold Purchaser Indemnified Parties
harmless from Losses arising from a breach of the representations and warranties
contained in Sections 3.01 through 3.05, 3.18, 3.20, 3.23, 3.24, or 3.28 hereof,
in no event shall the maximum liability of Seller for indemnification pursuant
to Section 7.02(a)(i) exceed $4,000,000 (the “Cap”). In addition, in no event
shall Seller be liable for Indemnifiable Losses pursuant to Section 7.02(a)(i),
Section 7.02(a)(iii) and Article 9, in the aggregate, in excess of the Purchase
Price, except with respect to (A) fraud or intentional misrepresentation of any
of the representations and warranties made by Seller in this Agreement or any
certification delivered in connection herewith, (B) breaches of the
representations and warranties contained in in Sections 3.01 through 3.05,
Section 3.18 (solely as related to federal and state income Taxes and federal
employment Taxes) and Section 3.20, and (C) claims for indemnification pursuant
to Section 7.02(a)(iii) (solely as related to federal and state income Taxes and
federal employment Taxes) and Article 9 (solely as related to federal and state
income Taxes and federal employment Taxes).

(b) Notwithstanding anything to the contrary in this Agreement, except for the
obligation of Purchaser to indemnify and hold Seller Indemnified Parties
harmless from Losses arising from a breach of the representations and warranties
contained in Sections 4.01 and 4.07, which obligation to indemnify shall not be
subject to the limitations contained in this Section 7.05(b), in no event shall
Purchaser be liable for indemnification pursuant to Section 7.03(a)(i) unless
and until the aggregate of all Losses as to which Seller Indemnified Parties are
entitled to indemnification thereunder exceeds the Basket Amount, and after the
aggregate amount of all such indemnifiable Losses exceed the Basket Amount,
Seller Indemnified Parties shall be entitled to indemnification only for such
excess amount; provided, that the Basket Amount shall not apply with respect to
fraud or intentional misrepresentation of any of the representations and
warranties made by Purchaser in this Agreement or any certification delivered in
connection herewith.

(c) An Indemnified Party shall not be entitled to double recovery for any
Losses. In calculating amounts payable to an Indemnified Party hereunder, the
amount of any indemnified Loss shall be determined without duplication of any
other Loss for which an indemnification claim has been made under any other
representation, warranty, covenant or agreement. Without limitation of the
foregoing, an Indemnified Party shall not be entitled to indemnification for
Losses (and the amount of any such Losses shall not be includable in determining
whether the aggregate amount of the Losses exceeds the Basket Amount) if and to
the extent that the amount of any Losses from any matter has been reflected as a
deduction, decrease or exclusion in the calculation of the Closing Net Working
Capital.

 

-56-



--------------------------------------------------------------------------------

Section 7.06 Procedures for Third-Party Claims.

(a) Any Indemnified Party seeking indemnification pursuant to this Article 7 in
respect of any Third-Party Claim shall give the Indemnifying Party from whom
indemnification with respect to such claim is sought: (i) prompt written notice
of such Third-Party Claim; and (ii) copies of all documents and information
relating to any such Third-Party Claim within ten (10) days of their being
obtained by the Indemnified Party; provided, that the failure by the Indemnified
Party to so notify or provide copies to the Indemnifying Party shall not relieve
the Indemnifying Party from any liability to the Indemnified Party for any
liability hereunder except to the extent that such failure shall have prejudiced
the defense of such Third-Party Claim.

(b) The Indemnifying Party shall have twenty (20) days (or such lesser time as
may be necessary to comply with statutory response requirements for litigation
claims that are included in any Third-Party Claim) from receipt of the notice
contemplated in Section 7.06(a) to notify the Indemnified Party whether or not
the Indemnifying Party will, at its sole cost and expense, defend the
Indemnified Party against such claim. If the Indemnifying Party timely gives
notice that it intends to defend the Third-Party Claim, it shall have the right,
except as hereafter provided, but not the obligation, to defend against,
negotiate, settle or otherwise deal with the Third-Party Claim and to be
represented by counsel of its own choice, and the Indemnified Party will not
admit any liability with respect thereto or settle, compromise, pay or discharge
the same without the consent of the Indemnifying Party, which consent shall not
be unreasonably withheld or delayed; provided, that the Indemnified Party may
participate in, but not control, any proceeding with counsel of the Indemnified
Party’s choice and at the Indemnified Party’s expense; provided further, that
the Indemnifying Party may not enter into a settlement of any such Third-Party
Claim without the consent of the Indemnified Party, unless such settlement
requires no more than a monetary payment for which the Indemnified Party is
indemnified by the Indemnifying Party or involves other matters not binding upon
the Indemnified Party; and provided further that, in the event the Indemnifying
Party does not agree in writing to accept the defense of such Third-Party Claim
as provided above in this Section 7.06, then the Indemnified Party shall have
the right to defend against, negotiate, settle or otherwise deal with the
Third-Party Claim in such manner as the Indemnified Party deems appropriate, in
its sole discretion, and the Indemnified Party shall be entitled to
indemnification therefor from the Indemnifying Party to the extent provided
under this Article 7. Notwithstanding the foregoing, if there is a conflict of
interest in the defense of such action between the Indemnified Party and the
Indemnifying Party, the Indemnified Party shall have the right to retain its own
counsel for the defense or settlement of any such claim or demand and its
reasonable costs and expenses shall be included as part of the indemnification
obligations of the Indemnifying Party. If the Indemnified Party elects to
exercise such right, the Indemnifying Party shall have the right to participate
in the defense or settlement of such claim at its sole cost and expense. In any
event, no Indemnified Party may compromise or settle any Third-Party Claim for
which it is seeking indemnification hereunder without the consent of the
Indemnifying party, which shall not be unreasonably withheld or delayed. This
Section 7.06 shall not apply with respect to Tax Contests governed by
Section 9.05(b) hereof.

 

-57-



--------------------------------------------------------------------------------

Section 7.07 Effect of Indemnification.

Any indemnity payment made hereunder shall be treated by the Parties as an
adjustment to the Final Purchase Price.

Section 7.08 Payment Mechanics.

The Escrow Account shall be available to the extent of the funds therein (plus
any interest accrued thereon) to satisfy indemnification claims for recovery of
Losses under this Article 7 and Section 9.03 asserted by any Purchaser
Indemnified Party pursuant to a notice of claim given in accordance with the
terms of this Agreement, in each case in accordance with the mechanics set forth
in the Escrow Agreement. After any amount owed by Seller to the Purchaser
Indemnified Parties for an indemnification claim is properly determined
hereunder, if Seller's direction to the escrow agent is required under the
Escrow Agreement then Seller shall direct such sums to be paid from the Escrow
Account no later than five (5) days after the date of determination; provided,
however, that in the event that the Escrow Account has been fully disbursed, and
the sums claimed are not barred by the limitations set forth in this Article 7,
then all of the sums so due and owing to the Purchaser Indemnified Parties shall
be paid directly within five (5) days after the date of determination, subject
to the limitations set forth in this Article 7. After any amount owed by
Purchaser to Seller Indemnified Parties for an indemnification claim is properly
determined hereunder, then all of the sums so due and owing to Seller shall be
paid directly to Seller within five (5) days after the date of determination.

Section 7.09 Materiality Disregarded for Purposes of Determination of Losses.

(a) With respect to any breach of any representation or warranty, any
qualifications or exceptions relating to materiality, Material Adverse Effect or
any similar materiality qualifiers shall be disregarded for purposes of
calculating the amount of Losses resulting therefrom (but not for purposes of
determining whether a breach occurred) to which any Indemnified Party shall be
entitled to indemnification hereunder with respect to such representations and
warranties.

(b) In determining Losses for purposes of this Agreement, the Parties shall make
appropriate reimbursements for insurance coverage to the extent of insurance
proceeds actually received with respect to any indemnification claim, net of all
costs and expenses incurred to collect such insurance. The Indemnified Party
shall use reasonable commercial efforts to seek recovery under any such
insurance policies and the Indemnified Party shall reimburse the Indemnifying
Party for any Losses which they might have paid as a result of the
indemnification, which is subsequently recovered by the Indemnified Party under
any such insurance. The Indemnifying Party shall reimburse the Indemnified Party
for any expenses incurred in connection with the activities contemplated in this
Section to the extent not otherwise recovered by an Indemnified Party.

 

-58-



--------------------------------------------------------------------------------

Section 7.10 Non-Reliance of Purchaser.

Except for the specific representations and warranties made by Seller herein (or
in any certificate or agreement delivered in connection with the consummation of
the transactions contemplated by this Agreement) (a) Purchaser acknowledges and
agrees that (i) Seller is not making nor has made any representation or
warranty, expressed or implied, at law or in equity, in respect of the Company
or its business, assets, liabilities, operations, prospects or condition
(financial or otherwise), including with respect to merchantability or fitness
for any particular purpose of any assets, the nature or extent of any
liabilities, the prospects of the business of the Company, the effectiveness or
the success of any operations, or the accuracy or completeness of any
confidential information memoranda, documents, projections, material or other
information (financial or otherwise) regarding the Company furnished to
Purchaser or its Representatives or made available to Purchaser and its
Representatives in any “data rooms,” “virtual data rooms” or management
presentations or in any other form in expectation of, or in connection with, the
transactions contemplated by this Agreement, or in respect of any other matter
or thing whatsoever, and (ii) no officer, agent, representative or employee of
Seller or the Company has any authority, express or implied, to make any
representations, warranties or agreements not specifically set forth in this
Agreement (or in any certificate or agreement delivered in connection with the
consummation of the transactions contemplated by this Agreement) and
(b) Purchaser specifically disclaims that it is relying upon or has relied upon
any such other representations or warranties that may have been made by any
Person, and acknowledges and agrees that Seller has specifically disclaimed and
do hereby specifically disclaim any such other representation or warranty made
by any Person.

ARTICLE 8.

TERMINATION AND WAIVER

Section 8.01 Termination.

This Agreement may be terminated at any time prior to the Closing Date:

(a) by Purchaser, effective upon written notice to Seller, if there shall have
been a material breach of any of the representations, warranties, agreements or
covenants set forth in this Agreement on the part of Seller or the Company which
has caused any conditions set forth in Section 6.02 to not be able to be
satisfied, such violation or breach has not been waived by Purchaser, and the
breach has not been cured within thirty (30) days following Purchaser’s written
notice of such breach; provided, that the right to terminate this Agreement
under this Section 8.01(a) shall not be available to Purchaser if it is then in
material breach of any representation, warranty, covenant, or other agreement
contained herein;

(b) by Seller, effective upon written notice to Purchaser, if there shall have
been a material breach of any of the representations, warranties, agreements or
covenants set forth in this Agreement on the part of Purchaser which has caused
any conditions set forth in Section 6.01 to not be able to be satisfied, such
violation or breach has not been waived by

 

-59-



--------------------------------------------------------------------------------

Seller, and the breach has not been cured within thirty (30) days following
written notice from Seller of such breach; provided, that the right to terminate
this Agreement under this Section 8.01(b) shall not be available to Seller if
any of Seller or the Company is then in material breach of any representation,
warranty, covenant, or other agreement contained herein;

(c) by Seller or Purchaser, effective upon written notice, if the Closing shall
not have occurred by January 31, 2014; provided, however, that if on January 31,
2014 the conditions to Closing set forth in Section 6.01(c) (Regulatory
Approvals) or 6.02(c) (Regulatory Approvals) shall not have been satisfied but
all other conditions to Closing shall be satisfied or shall be capable of being
satisfied upon satisfaction of the condition to Closing set forth in such
sections, then either party shall have the right to extend such outside date for
not more than forty-five (45) additional days by notifying the other party in
writing of such election solely for the purpose of obtaining necessary
regulatory approvals; provided further, that the right to terminate this
Agreement under this Section 8.01(c) shall not be available to any party whose
failure to fulfill any obligation under this Agreement shall have been the cause
of, or shall have resulted in, the failure of the Closing to occur on or prior
to such date;

(d) by Purchaser or Seller, effective upon written notice, if there shall be in
effect a final, non-appealable order of a Governmental Authority of competent
jurisdiction permanently prohibiting the consummation of the transactions
contemplated by this Agreement; provided that the right to terminate the
Agreement under this Section 8.01(d) shall not be available to a Party who shall
not have complied with its obligations under this Agreement if such
non-compliance leads to the prohibition by the Governmental Authority; or

(e) by the mutual written consent of Seller and Purchaser.

Section 8.02 Effect of Termination.

In the event of termination of this Agreement as provided in Section 8.01, this
Agreement shall forthwith become void and there shall be no liability on the
part of any Party hereto arising under or out of this Agreement except that the
provisions of Section 5.03 (Confidentiality), this Article 8 (Termination), and
Article 10 (General Provisions) shall survive the termination of this Agreement;
provided that nothing herein shall relieve either Party from liability for
damages of the other Party resulting from the breach by a Party of any of its
representations, warranties, covenants or agreements set forth in this
Agreement.

ARTICLE 9.

TAXES

Section 9.01 Preparation of Tax Returns; Payment of Taxes.

(a) Seller will cause the Company to file its income Tax Returns and all other
required foreign, federal, state, provincial and local tax returns for the
taxable periods of the Company ending on or prior to the Closing Date and shall
pay the Taxes shown due

 

-60-



--------------------------------------------------------------------------------

thereon. All Tax Returns described in this Section 9.01(a) shall be prepared in
a manner consistent with prior practice; provided, however, such Tax Returns
shall take into account the impact of any elections under Section 338(h)(10) of
the Code as permitted under this Agreement. Seller shall, prior to the filing of
any Tax Returns required to be filed after the Closing Date, permit Purchaser to
review and comment upon all such Tax Returns. Seller and Purchaser shall attempt
in good faith mutually to resolve any disagreements regarding such Tax Returns
prior to the due date for filing thereof. Any disagreements regarding such Tax
Returns which are not resolved prior to the filing thereof shall be promptly
resolved pursuant to Section 9.08 which shall be binding on the Parties.

(b) Following the Closing, Purchaser shall be responsible for preparing or
causing to be prepared all Federal, foreign, State, provincial and local Tax
Returns required to be filed by the Company for all taxable periods ending after
the Closing Date. Purchaser shall file or cause to be filed all such Tax Returns
and shall pay the Taxes shown to be due thereon; provided that, with respect to
any Straddle Period (as defined below), Seller shall be liable for the Taxes
allocated to the period beginning before the Closing Date and through and
including the Closing Date, as set forth in Sections 9.01(c) and 9.02.

(c) With respect to any Tax Return required to be filed by Purchaser for or on
behalf of the Company for or relating to any taxable year or period beginning on
or before and ending after the Closing Date (a “Straddle Period”), Purchaser
shall provide Seller with a copy of such Tax Return and a statement specifying
the amount of Tax shown on such Tax Return that is allocable to Seller pursuant
to this Article 9 and Section 10.01 (the “Straddle Period Statement”), together
with appropriate supporting information, at least fifteen (15) days prior to the
due date (including any extension thereof) for the filing of such Tax Return.
The foregoing sentence shall not preclude Purchaser from making a
Section 338(h)(10) election under the Code with respect to the Company. Seller
shall pay Purchaser the amount of Tax set forth on the Straddle Period Statement
for which Seller are liable pursuant to this Article 9 no later than two
(2) days prior to the due date of any such Tax Return.

Section 9.02 Computation of Tax Liabilities.

To the extent permitted or required by law or administrative practice, the
taxable year of Seller which includes the Closing Date shall be treated as
closing on and include the Closing Date. For purposes of Section 9.01(c), where
it is necessary to apportion between Seller and Purchaser a Tax liability of the
Company for a Straddle Period (which is not treated under the immediately
preceding sentence as closing on the Closing Date), such Tax liability shall be
apportioned as follows:

(a) in the case of Taxes that are either: (i) based upon or related to income or
receipts; or (ii) imposed in connection with any sale or other transfer or
assignment of property (real or personal, tangible or intangible), such Taxes
shall be deemed equal to the amount that would be payable if the taxable year
ended on and included the Closing Date; and

 

-61-



--------------------------------------------------------------------------------

(b) in the case of Taxes not described in Section 9.02(a) that are imposed on a
periodic basis and measured by the amount, value or level of any item (such as
personal property taxes and real estate taxes), such Taxes shall be deemed to be
the amount of such Taxes for the entire period (or, in the case of such Taxes
determined on an arrears basis, the amount of such Taxes for the immediately
preceding period) multiplied by a fraction, the numerator of which is the number
of calendar days in the taxable period ending on (and including) the Closing
Date, and the denominator of which is the number of calendar days in the entire
taxable period.

Section 9.03 Tax Indemnity.

(a) Subject to the limitations set forth in Article 7, Seller shall indemnify
and hold harmless each Purchaser Indemnified Party (within the meaning of
Section 7.02(a)) from and against any and all Losses incurred or sustained by or
imposed upon them with respect to, or by reason of:

(i) all Taxes imposed on the Company for or with respect to any taxable period
ending on or prior to the Closing Date (a “Pre-Closing Period”), and, with
respect to any Straddle Period, the portion of such Straddle Period deemed to
end on and include the Closing Date (in the manner determined pursuant to
Section 9.02);

(ii) all Taxes imposed on the Company under Treasury Regulations
Section 1.1502-6 (or similar provisions of state, provincial, local or foreign
law) as a result of being a member of any federal, state, provincial, local or
foreign consolidated, unitary, controlled, combined or similar group with any of
Seller or any other Person prior to or on the Closing Date or as the result of
any tax sharing or tax allocation agreement entered into on or before the
Closing Date;

(iii) any breach of the representations in Section 3.18;

(iv) any Taxes of Seller and its Affiliates;

(v) any Taxes imposed on the Company as the direct result of the Code section
338(h)(10) election or any Taxes imposed on the Company, Purchaser, or its
Affiliates as a result of a failure of Seller to comply with any provision of
this Agreement;

(vi) any Taxes imposed on Purchaser or the Company or their Affiliates as the
result of, or with respect to Taxes imposed on or with respect to any amounts
received in settlement or judgment of any claim, the proceeds of which are paid
by the Company to the Seller, or the payment or accrual of any expense
associated with such claim; and

(vii) Seller’s portion of Transfer Taxes, if any, as set forth in Section 10.01.

Seller indemnity obligations set forth in this Section 9.03(a) and
Section 7.02(a)(iii), in each case as related to Taxes other than federal and
state income Taxes and federal employment Taxes shall survive the Closing period
of forty-two (42) months following the Closing.

 

-62-



--------------------------------------------------------------------------------

(b) Purchaser shall indemnify and hold harmless each Seller Indemnified Party
(within the meaning of Section 7.03(a)) from and against any and all Losses
incurred or sustained by or imposed upon them with respect to, or by reason of
(x) any Taxes imposed on the Company for or with respect to any taxable period
beginning after the Closing Date, and, with respect to any Straddle Period, the
portion of such Straddle Period deemed to begin the day immediately following
the Closing Date (in the manner determined pursuant to Section 9.02) or
(y) Purchaser's portion of Transfer Taxes, if any, as set forth in
Section 10.01.

Section 9.04 Cooperation with Respect to Tax Returns.

Purchaser and Seller shall furnish or cause to be furnished to each other, and
each at their own expense, as promptly as practicable, such information
(including access to books and records) and assistance, including making
employees available on a mutually convenient basis to provide additional
information and explanations of any material provided, relating to the Company
as is reasonably necessary for the filing of any Tax Return, for the preparation
for any audit, and for the prosecution or defense of any claim, suit or
proceeding relating to any adjustment or proposed adjustment with respect to
Taxes. Purchaser shall provide Seller reasonable access to (including the right
to make copies of) supporting books and records and any other materials in its
possession that Seller may specify with respect to Tax matters relating to any
taxable period ending on the Closing Date, until the relevant statute of
limitations has expired.

Section 9.05 Tax Audits and Contest Provisions.

(a) In the event that Purchaser receives notice from any Tax Authority of any
audit of any Tax Return or Taxes of the Company, Purchaser shall promptly
provide written notice to Seller of the date on which such audit is to begin,
but in no event later than thirty (30) days following the receipt by Purchaser
of any such notice. In the event that Seller receives notice from any Tax
Authority of any audit of any Tax Return or Taxes of the Company, Seller shall
promptly provide written notice to Purchaser of the date on which such audit is
to begin, but in no event later than thirty (30) days following the receipt by
Seller of any such notice.

(b) The filing party of the Tax Return described in Section 9.02 that is subject
to an audit, dispute, administrative, judicial or other proceeding (“Tax
Contest”) shall control any audits, disputes, administrative, judicial or other
proceedings related to Taxes with respect to which either Party may incur
liability hereunder. Subject to the preceding sentence, in the event an adverse
determination may result in a party having responsibility for additional Taxes,
each party shall be entitled to fully participate in that portion of the
proceedings relating to the Taxes with respect to which it may incur liability.
For purposes of this Section 9.05(b), the term “participation” shall include
(x) participation in conferences, meetings or proceedings with any Tax
Authority, the subject matter of which includes an item for which such party may
have liability hereunder, (y) participation in appearances before any court or
tribunal, the subject matter of which includes an item for which a party

 

-63-



--------------------------------------------------------------------------------

may have liability hereunder, and (iii) with respect to the matters described in
the preceding clauses (x) and (y), participation in the submission and
determination of the content of the documentation, protests, memorandum of fact
and law, briefs, and the conduct of oral arguments and presentations. Each party
shall execute such consents and other documents, including power of attorney
forms, as required by applicable law, to permit the participation provided for
by this Section 9.05(b). Each party shall bear its own costs and expenses with
respect to the Tax Contest or participation provided therein, provided, however,
that such costs and expenses may be recovered as Losses to the extent provided
by, and in accordance with this Agreement. With respect to any Tax Contest
regarding a Tax matter for which Seller may have liability under this Agreement,
Seller may require the party having control over the Tax Contest as provided in
this Section 9.05(b) to contest such matter in an administrative or judicial
proceeding, provided in such case, Seller shall be responsible for all the costs
and expenses associated with the Tax matter for which Seller may be liable.

Section 9.06 Tax Basis Elections.

(a) With respect to the transactions contemplated by this Agreement, Seller
shall cooperate with, and make with, Purchaser the joint election under
Section 338(h)(10) of the Code with respect to the acquisition of the Stock of
the Company pursuant hereto and shall cooperate with Purchaser in making an
election under any analogous provisions of state, foreign or local Law,
provided, that the election under any analogous provisions of state, foreign or
local Law does not have a documented material adverse effect to Seller.

(b) At Closing, Seller shall deliver a duly completed and executed IRS Form 8023
making the Code section 338(h)(10) election with respect to the stock purchase
of the Company. Purchaser shall execute such IRS Form and within ten
(10) Business Days of the Closing submit such IRS Form to the IRS at the address
specified with respect to such form. Purchaser shall provide Seller with a copy
of such jointly executed form within ten (10) Business Days of its mailing to
the IRS. Within thirty (30) days of the determination of the Final Purchase
Price pursuant to Section 2.07 of this Agreement, Purchaser shall deliver
proposed allocations schedules allocating the Aggregate Deemed Sales Price, as
defined in Treasury Regulation Section 1.338-4, for the Company to the asset
classes of the Company. The allocations schedules shall be reasonable and shall
be prepared in accordance with Section 338(h)(10) of the Code and the Treasury
Regulations promulgated thereunder, and this Section 9.06. The proposed
allocation schedules shall be deemed accepted by Seller unless Seller delivers
notice to Purchaser within ten (10) days of the delivery of such proposed
schedules that it disagrees with all or part of such proposed allocation
schedules. If Seller disagrees with the proposed allocation schedules, Seller
and Purchaser shall work in good faith to arrive at agreeable allocations
schedules that are in accordance with Code Section 338(h)(10) and the Treasury
Regulations thereunder. If Seller and Purchaser cannot agree on the allocations
schedules within twenty (20) days of Seller’s delivery of the notice specified
in this section, Seller and Purchaser shall submit any remaining allocation
issues to the Independent Accounting Firm which shall act as an arbitrator to
determine, based solely on presentations prepared by Purchaser and Seller, and
not by independent review, the remaining allocation issues. The decision of the
Independent Accounting Firm shall be final

 

-64-



--------------------------------------------------------------------------------

and binding. All the fees and expenses of the Independent Accounting Firm shall
be shared equally between Purchaser and Seller. Each of Seller and Purchaser
shall prepare and timely file all its respective Tax Returns (including IRS
Form 8883) and those of its Affiliates for federal, state, foreign and local
Income Tax purposes in a manner consistent with the final allocation schedules
as agreed to by the Parties or determined by the Independent Accounting Firm in
accordance with this Section 9.06, unless otherwise directed by a final
determination (within the meaning of Section 1313 of the Code or similar state,
local or foreign law) of the applicable Governmental Authority. To the extent
any adjustment to Purchase Price for the stock of the Company is made, each of
the Parties will make corresponding adjustments to the Aggregate Deemed Sales
Price and Adjusted Grossed Up Basis in accordance with Code Section 338(h)(10)
and the Treasury Regulations promulgated thereunder and in a manner consistent
with the final allocation schedules. Purchaser and Seller shall cooperate in
good faith in responding to any such challenge in order to preserve the
effectiveness of such allocation.

Section 9.07 Disputes.

Any dispute as to any matter covered by this Article 9 shall be resolved by the
Independent Accounting Firm and the fees and expenses of such accounting firm
shall be borne equally by Seller, on the one hand, and Purchaser, on the other
hand.

ARTICLE 10.

GENERAL PROVISIONS

Section 10.01 Expenses.

Except as otherwise provided in this Agreement, each of Seller and Purchaser
shall bear their own expenses incurred in connection with the negotiation and
execution of this Agreement and each other agreement, document and instrument
contemplated by this Agreement and the consummation of the transactions
contemplated hereby and thereby; provided, however, that the Purchaser, on the
one hand, and the Seller, on the other hand, shall each be responsible for the
payment of fifty percent (50%) of all sales, use, transfer, intangible,
recordation, documentary stamp or similar Taxes or charges (“Transfer Taxes”),
of any nature whatsoever, applicable to, or resulting from, the transactions
contemplated by this Agreement. The Purchaser and the Seller shall, and the
Purchaser shall cause the Company to, cooperate in the preparation, execution
and filing of all Tax Returns relating to Transfer Taxes which become payable in
connection with the transactions contemplated by this Agreement. Any Tax Returns
that must be filed in connection with Transfer Taxes shall be prepared and filed
when due by the party primarily responsible therefor under applicable local law.
Such party will use commercially reasonable efforts to provide such Tax Returns
to the other party at least ten (10) days prior to the due date for such returns
and, subject to timely delivery of the applicable Tax Returns other non-filing
party shall deliver to the filing party a check payable to the applicable tax
authority not less than three (3) days prior to the applicable due date for such
Tax Returns for its fifty percent (50%) portion of the relevant Transfer Taxes.

 

-65-



--------------------------------------------------------------------------------

Section 10.02 Notices.

All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given or made (and shall be deemed to have been duly
delivered, given, made and received): (a) if delivered in person, when
delivered; (b) if delivered by facsimile, upon written confirmation of receipt
of transmission (provided that such notice is also given or made in accordance
with subparagraph (d) below); (c) if sent via email, as of the date received
(provided that such notice is also given or made in accordance with subparagraph
(d) below); and (d) if delivered by overnight courier, one (1) Business Day
following the day on which such notice is sent, to the respective Parties at the
following addresses or facsimile numbers (or at such other address or facsimile
number for a Party as shall be specified in a notice given in accordance with
this Section 10.02):

(a) If to Seller:

Powell Industries, Inc.

8550 Mosley Drive

Houston, Texas 77075

Attn: Don R. Madison

Email: don.madison@powellind.com

Telephone No. 713-948-4915

Facsimile No. 713-947-4435

with a copy to:

Winstead PC

1100 JPMorgan Chase Tower

600 Travis Street

Houston, Texas 77002

Attn: Ross D. Margraves, Jr. and William R. Rohrlich, II

Email: rmargraves@winstead.com and wrohrlich@winstead.com

Telephone No. 713-650-2773

Facsimile No. 713-650-2400

(b) If to Purchaser:

Kapsch TrafficCom IVHS Inc.

8201 Greensboro Drive

Suite 1002

McLean, Virginia 22102

Attn: Christopher Murray and Janet Eichers

Email: chris.murray@kapsch.net and janet.eichers@kapsch.net

Telephone No. 703-885-1976

Facsimile No.: 703-790-9100

 

-66-



--------------------------------------------------------------------------------

with a copy to:

Goldberg Kohn Ltd.

55 East Monroe Street

Suite 3300

Chicago, Illinois 60603

Attn: William R. Loesch

Email: william.loesch@goldbergkohn.com

Telephone No. 312-201-3969

Facsimile No.: 312-332-2196

Section 10.03 Headings.

The descriptive headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

Section 10.04 Severability.

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any Law or public policy, all other terms and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

Section 10.05 Entire Agreement.

This Agreement, together with all exhibits and schedules hereto, the
Confidentiality Agreement and the other documents required to be delivered as
closing conditions constitute the entire agreement of the Parties with respect
to the subject matter hereof and supersedes all prior agreements and
undertakings (including, but not limited to, that certain Letter of Intent dated
September 23, 2013 by and between Kapsch TrafficCom Holding Corp. and Seller),
both written and oral, among the Parties with respect to the subject matter
hereof.

Section 10.06 Assignment.

This Agreement may not be assigned by operation of law or otherwise without the
express written consent of Seller and Purchaser; provided, that the foregoing
shall in no manner limit the rights of Purchaser to designate any Affiliate to
purchase, acquire and accept all or any portion of the shares pursuant to
Section 2.01 above (provided, however, that such designation shall not change or
relieve Purchaser of any of its obligations and responsibilities hereunder).

 

-67-



--------------------------------------------------------------------------------

Section 10.07 No Third-Party Beneficiaries.

This Agreement shall be binding upon and inure solely to the benefit of the
Parties and their permitted assigns and, except as otherwise set forth herein,
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

Section 10.08 Amendment.

This Agreement may not be amended or modified except: (a) by an instrument in
writing signed Seller and Purchaser; or (b) by a waiver in accordance with
Section 10.09.

Section 10.09 Waiver.

Any waiver of the provisions of this Agreement shall be valid only if set forth
in an instrument in writing signed by the Party to be bound thereby. Any waiver
of any term or condition shall not be construed as a waiver of any subsequent
breach or a subsequent waiver of the same term or condition, or a waiver of any
other term or condition, of this Agreement. The failure of any Party to assert
any of its rights hereunder shall not constitute a waiver of any of such rights.

Section 10.10 Governing Law.

This Agreement shall be interpreted in accordance with and governed by the laws
of the State of Delaware (without giving effect to any choice or conflict of
laws provisions thereof).

Section 10.11 Conflicts.

In the event of any inconsistency between the statements in the body of this
Agreement and those in the Schedules (other than an exception expressly set
forth as such in the Schedules with respect to a specifically identified
representation or warranty), the statements in the body of this Agreement will
control.

Section 10.12 Consent To Jurisdiction.

In the event of any controversy or claim arising out of or relating to this
Agreement, each of the Parties irrevocably: (a) submits to the exclusive
jurisdiction of any state or federal court sitting in Delaware; (b) waives any
objection which it may have at any time to the laying of venue of any action or
proceeding brought in any such court; (c) waives any claim that such action or
proceeding has been brought in an inconvenient forum or that there is a more
convenient forum for such action or proceeding; and (d) agrees that service of
process or of any other papers upon such Party by registered mail at the address
to which notices are required to be sent to such Party under Section 10.02 shall
be deemed good, proper and effective service upon such Party.

 

-68-



--------------------------------------------------------------------------------

Section 10.13 Waiver of Jury Trial.

Each Party hereto hereby waives, to the fullest extent permitted by applicable
Law, any right it may have to a trial by jury in respect of any litigation
directly or indirectly arising out of, under or in connection with this
Agreement. Each Party hereto: (a) certifies that no representative, agent or
attorney of any of the other Parties has represented, expressly or otherwise,
that any of the other Parties would not, in the event of litigation, seek to
enforce the foregoing waiver; and (b) acknowledges that it and the other Parties
have been induced to enter into this Agreement, by, among other things, the
mutual waivers and certifications in this Section 10.13.

Section 10.14 Public Announcements.

Prior to the Closing Date, Seller, the Company and Purchaser shall not issue any
press release or public announcement concerning this Agreement or the
transactions contemplated hereby without obtaining the prior written approval of
the other Parties, withheld or delayed, unless disclosure is otherwise required
by applicable Law or by the applicable rules of the Securities Exchange
Commission or any domestic or foreign stock exchange, provided that, to the
extent required by applicable Law, the Party intending to make such release
shall use its best efforts consistent with such applicable Law to consult with
the other Party with respect to the text thereof and to consider in good faith
any proposed modifications thereto.

Section 10.15 Counterparts; Effectiveness.

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. For the convenience of the Parties, any number of
counterparts hereof may be executed, each such executed counterpart shall be
deemed an original and all such counterparts together shall constitute one and
the same instrument. Facsimile transmission (including the e-mail delivery of
documents in PDF format) of any signed original counterpart and/or
retransmission of any signed facsimile transmission shall be deemed the same as
the delivery of an original. This Agreement shall be effective as of the date
first set forth above.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-69-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed, or has caused to be
executed by its duly authorized representative, this Stock Purchase Agreement as
of the date first written above.

 

SELLER:     PURCHASER: POWELL INDUSTRIES, INC.     KAPSCH TRAFFICCOM IVHS INC.
By:   /s/ Don R. Madison     By:   /s/ Christopher F. Murray Name:   Don R.
Madison     Name:   Christopher F. Murray Title:   Executive Vice President
Chief Financial and Administrative Officer     Title:   President and Chief
Executive Officer       By:   /s/ Michael Hofer       Name:   Michael Hofer    
  Title:   Chief Financial Officer

Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

EXHIBITS:

 

Exhibit A    -      Form of Transition Services Agreement Exhibit B    -     
Form of Software and Trademark License Agreement Exhibit C    -      Form of
Release Exhibit D    -      Form of Escrow Agreement

SCHEDULES:

 

Schedule 1.01(b)    -      Listing of Existing LOC/Bonds Schedule 2.04(g)    -
     Officer and Director Resignations Schedule 2.07(a)    -      Sample Closing
Balance Sheet and Calculation of Net Working Capital Schedule 3.02    -     
Jurisdictions of Organization and Foreign Qualification Schedule 3.04(b)    -
     Encumbrances Schedule 3.04(d)    -      Officers and Directors Schedule
3.06    -      Seller’s Required Approvals from Governmental Authorities
Schedule 3.07    -      Seller’s Conflicts for Contracts Schedule 3.08(a)    -
     Financial Statements Schedule 3.08(b)    -      Notice from Account Debtor
Schedule 3.09    -      Liabilities Schedule 3.10    -      Permits Schedule
3.11    -      Insurance Schedule 3.12    -      Litigation and Other Actions
Schedule 3.13    -      Compliance with Laws Schedule 3.14(a)    -      Material
Contracts Schedule 3.14(b)    -      Material Contract Issues Schedule 3.14(c)
   -      Material Contract Effectiveness Schedule 3.14(d)    -      Breach,
Default, Non-Compliance of Material Contracts Schedule 3.15(a)    -     
Intellectual Property Schedule 3.15(a)(ii)    -      Intellectual Property
Issues Schedule 3.15(b)    -      Intellectual Property Ownership Issues
Schedule 3.15(e)    -      Intellectual Property Requiring Third Parties



--------------------------------------------------------------------------------

Schedule 3.15(f)

   -      IT Contracts

Schedule 3.15(g)

   -      Domain Names

Schedule 3.16(b)

   -      Leased Real Property

Schedule 3.16(c)

   -      Real Property Options

Schedule 3.17

   -      Certain Events Since December 31, 2012

Schedule 3.18(a)

   -      Tax Matters

Schedule 3.18(b)

   -      Other Tax Matters

Schedule 3.19

   -      Environmental Matters

Schedule 3.20(a)

   -      Employee Plans

Schedule 3.21

   -      Agreements with Employees

Schedule 3.22

   -      Personal Property Leases

Schedule 3.24(a)

   -      Related Party Agreements

Schedule 3.24(b)

        Related-Party Agreements To Be Excluded From Termination Pursuant To
Exhibit C Release

Schedule 3.25

   -      Bank Account Information

Schedule 3.26

   -      Customers

Schedule 3.27

   -      Warranties for Products and Services

Schedule 4.03

   -      Purchaser’s Required Approvals from Governmental Authorities

Schedule 5.01(b)

   -      Actions Permitted prior to the Closing

Schedule 5.09(a)

   -      Employees

Schedule 6.01(c)

   -      Regulatory Approvals

 

-2-